 

Exhibit 10.15

 



 

 

Sale of Roswell City Walk Apartments

3000 Forrest Walk, Roswell, Georgia 30075

 

*   *   *

 

Purchase and Sale Agreement

 

Between

 

GGT LMI City Walk GA, LLC, a Delaware Limited Liability Company,

as Seller

 

and

 

Bluerock Real Estate, LLC, a Delaware Limited Liability Company,

as Purchaser

 

*   *   *

 

Effective Date: September 15, 2016

 



 

 

 

 

 

Table of Contents

 

    Page       ARTICLE 1 PURCHASE AND SALE OF PROPERTY 1       1.1 Land 1 1.2
Improvements 1 1.3 Personal Property 1 1.4 Leases 2 1.5 Licenses 2 1.6 Security
Deposits 2 1.7 Guaranties 2 1.8 Contracts 2 1.9 Permits 2 1.10 Intangibles 2    
  ARTICLE 2 PURCHASE PRICE AND DEPOSIT 2       2.1 Payment 2 2.2 Deposit 3      
ARTICLE 3 TITLE AND SURVEY 3       3.1 State of Title to be Conveyed 3 3.2 Title
Commitment and Survey 4       ARTICLE 4 PROPERTY INFORMATION 5       4.1
Property Information 5       ARTICLE 5 PURCHASER’S DUE DILIGENCE 5       5.1
Purchaser’s Due Diligence 5 5.2 As Is, Where Is 8       ARTICLE 6
REPRESENTATIONS AND WARRANTIES 11       6.1 Seller’s Representations and
Warranties 11 6.2 Purchaser’s Representations and Warranties 13 6.3 Knowledge 14
6.4 Survival 14       ARTICLE 7 Covenants of Seller Prior to Closing 15      
7.1 Operation of Property 15 7.2 Governmental Notices 16 7.3 Litigation 17 7.4
Make Ready 17       ARTICLE 8 CONDITIONS PRECEDENT TO CLOSING 17       8.1
Conditions Precedent to Purchaser’s Obligation to Close 17 8.2 Conditions
Precedent to Seller’s Obligation to Close 17 8.3 Failure of a Condition 18 8.4
Representations and Warranties 18

 

 i 

 

 

ARTICLE 9 CLOSING 18       9.1 Closing Date 18 9.2 Seller’s Obligations at the
Closing 19 9.3 Purchaser’s Obligations at the Closing 20 9.4 Escrow 20 9.5 Costs
and Adjustments at Closing 21       ARTICLE 10 DAMAGE AND CONDEMNATION 23      
10.1 Damage 23 10.2 Condemnation and Eminent Domain 24       ARTICLE 11 REMEDIES
AND ADDITIONAL COVENANTS 25       11.1 Seller Default At or Before Closing 25
11.2 Seller Default From and After Closing 25 11.3 Purchaser Default 26 11.4
Delivery of Materials 26       ARTICLE 12 BROKERAGE COMMISSION 26       12.1
Brokers 26 12.2 Indemnity 27       ARTICLE 13 NOTICES 27       13.1 Written
Notice 27 13.2 Method of Transmittal 27 13.3 Addresses 27       ARTICLE 14
ASSIGNMENT 29       ARTICLE 15 MISCELLANEOUS 29       15.1 Entire Agreement 29
15.2 Modifications 30 15.3 Gender and Number 30 15.4 Captions 30 15.5 Successors
and Assigns 30 15.6 Controlling Law 30 15.7 Exhibits 30 15.8 No Rule of
Construction 30 15.9 Severability 30 15.10 Time of Essence 30 15.11 Business
Days 31 15.12 No Memorandum 31 15.13 Press Releases 31

 

 ii 

 

 

15.14 Attorneys’ Fees and Costs 31 15.15 Counterparts and Expiration of Offer 31
15.16 Waiver of Jury Trial 31 15.17 Confidentiality 31 15.18 Jurisdiction and
Service of Process 32 15.19 Exculpation 33 15.20 Tax Deferred Exchange 33 15.21
Post-Closing Obligations Regarding Financial Information 34

 

 iii 

 

 

Exhibits and Schedules

 

Exhibits

 

Exhibit A – Legal Description Exhibit B – Escrow Agreement Exhibit C – Form of
Limited Warranty Deed Exhibit D – Form of Bill of Sale Exhibit E – Form of
Assignment and Assumption Agreement Exhibit F – Form of Tenant Notification
Letter Exhibit G – Form of Owner’s Affidavit

 

Schedules

 

Schedule 1.4 – Rent Roll Schedule 1.5 – Licenses Schedule 1.8 – Contracts
Schedule 1.10 – Warranties Schedule 4.1 – Property Information Schedule 6.1.3 –
Litigation Schedule 6.1.8 – Violations of Law

 

 iv 

 

 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this “Agreement”) is made and entered into as
of the date set forth on the cover page hereof (the “Effective Date”), by and
between GGT LMI CITY WALK GA, LLC, a Delaware limited liability company
(“Seller”), and BLUEROCK REAL ESTATE, LLC, a Delaware limited liability company
(“Purchaser”).

 

ARTICLE 1 PURCHASE AND SALE OF PROPERTY

 

On the terms and conditions stated in this Agreement, Seller hereby agrees to
sell to Purchaser and Purchaser hereby agrees to purchase from Seller all of the
following described property (collectively, the “Property”):

 

1.1            Land. Seller’s fee simple interest in and to all of that certain
tract of land situated in Roswell, Fulton County, Georgia, and described more
particularly in Exhibit A attached hereto and incorporated herein by reference,
together with all rights and appurtenances pertaining to such land, including,
without limitation, all of Seller’s right, title and interest in and to (i) all
minerals, oil, gas, and other hydrocarbon substances thereon; (ii) all adjacent
strips, streets, roads, alleys and rights-of-way, public or private, open or
proposed; (iii) all development rights, covenants, easements, privileges, and
hereditaments, whether or not of record, and (iv) all access, air, water,
riparian, development, utility, and solar rights (collectively, the “Land”).

 

1.2            Improvements. A 320-unit multi-family apartment project, and all
other improvements and structures constructed on the Land in connection
therewith (the “Improvements”).

 

1.3            Personal Property. All of Seller’s right, title and interest in
and to (specifically excluding any property owned by tenants under leases) the
following (collectively, the “Personal Property”):

 

1.3.1           goods, mechanical systems, fixtures, machinery and equipment,
including computer equipment, furnishings, furniture, merchandise, chattels,
materials, supplies, and effects, comprising a part of or attached to or located
upon the Improvements;

 

1.3.2           maintenance equipment and tools, if any, owned by Seller and
used in connection with, and located in or on, the Improvements;

 

1.3.3           site plans, surveys, plans and specifications, manuals and
instruction materials, marketing materials and floor plans in Seller’s
possession that relate to the Land or Improvements;

 

1.3.4           pylons and other signs situated on or at the Land or
Improvements; and

 

1.3.5           other tangible personal property owned by Seller and used in
connection with, and located in or on, the Land or Improvements as of the
Effective Date and as of the Closing (as hereinafter defined).

 

  1 

 

 

1.4            Leases. Seller’s right, title and interest in all leases with
tenants or other persons or entities leasing all or any portion of the
Improvements (the “Leases”), a current list of which is shown on the rent roll
attached as Schedule 1.4.

 

1.5            Licenses. Seller’s right, title and interest in all licenses,
license agreements and other similar agreements with licensees or other persons
or entities using any portion of the Land or Improvements (collectively, the
“Licenses”), a current list of which is attached hereto as Schedule 1.5.

 

1.6            Security Deposits. Seller’s right, title and interest in all
security deposits and other deposits held by Seller in connection with the
Leases and not applied pursuant to the terms thereof.

 

1.7            Guaranties. Seller’s right, title and interest in any and all
guaranties of the Leases, if any.

 

1.8            Contracts. Subject to Section 7.1.2 hereof, Seller’s right, title
and interest in all contract rights related to the Land, Improvements, Personal
Property or Leases that will remain in existence after Closing, to the extent
assignable, including, without limitation, Seller’s interest in the following:
parking, maintenance, supply or service contracts, and other agreements related
to the Land, Improvements, Personal Property, or Leases, but expressly excluding
the existing property management agreement that will be terminated as of the
time of Closing (collectively, the “Contracts”), a current list of which is
attached hereto as Schedule 1.8.

 

1.9            Permits. Seller’s right, title and interest in all permits,
licenses, certificates of occupancy, if any, entitlements and governmental
approvals that relate to the Land, Improvements, Personal Property, Leases, or
Contracts, to the extent assignable (collectively, the “Permits”).

 

1.10         Intangibles. Seller’s right, title and interest, if any, in the
name, “Roswell City Walk,” marks, other symbols and general intangibles that
relate to the Land or the Improvements including any websites or URLs used
solely in connection with the Property and assignable Warranties , as listed in
Schedule 1.10 attached hereto (collectively, the “Intangibles”). For purposes
hereof, “Warranties” shall mean the manufacturer warranties and guaranties
covering the Improvements and Personal Property which extend beyond the Closing
Date, including, without limitation, roof, HVAC, water heater and window blind
warranties, which Warranties are listed in Schedule 1.10 of this Agreement.

 

ARTICLE 2 PURCHASE PRICE AND DEPOSIT

 

2.1            Payment. The purchase price for the Property (the “Purchase
Price”) is Seventy-Six Million and 00/100 Dollars ($76,000,000.00). The cash due
at Closing on account of the Purchase Price shall be subject to adjustment as
set forth in this Agreement. The Purchase Price shall be paid by wire transfer
of immediately available funds at the Closing.

 

  2 

 

 

2.2            Deposit

 

2.2.1           Simultaneously with the Effective Date, Purchaser shall deposit
with First American Title Insurance Company, National Business Unit, having an
address of Six Concourse Parkway, Suite 2150, Atlanta, Georgia 30328, Attention:
Deborah Goodman (the “Escrow Agent”), by bank wire transfer the sum of Seven
Hundred Fifty Thousand and 00/100 Dollars ($750,000.00), as a deposit to assure
Purchaser’s performance hereunder (the “Initial Deposit”), which Initial Deposit
shall be refundable in full through the Study Period and non-refundable
thereafter except as set forth in this Agreement. Prior to making the Initial
Deposit, Seller, Purchaser and the Escrow Agent shall enter into an escrow
agreement substantially in the form of Exhibit B attached hereto (the “Escrow
Agreement”). So long as this Agreement is not terminated as provided in Section
5.1.4, then no later than the expiration of the Study Period (as hereinafter
defined), Purchaser shall deposit with the Escrow Agent by bank wire transfer
the additional sum of Seven Hundred Fifty Thousand and 00/100 Dollars
($750,000.00) (the “Second Deposit”), as a non-refundable deposit (except as
otherwise provided herein) to assure Purchaser’s performance hereunder. The
Initial Deposit and the Second Deposit, in the total amount of $1,500,000.00,
are referred to collectively as the “Deposit.”

 

2.2.2           Escrow Agent shall place the Initial Deposit and the Second
Deposit (if made) in an interest-bearing escrow account at a federally-insured
(to the extent of the FDIC limits) commercial bank acceptable to both Seller and
Purchaser. The Escrow Agent shall hold and disburse the Deposit in accordance
with this Agreement and the Escrow Agreement. At Closing (as hereinafter
defined), Escrow Agent shall deliver the Deposit to Title Agent (as hereinafter
defined) and Title Agent shall deliver the Deposit to Seller and credit the
Deposit against the Purchase Price.

 

ARTICLE 3 TITLE AND SURVEY

 

3.1            State of Title to be Conveyed. Title to the Property shall be
conveyed to Purchaser at Closing in fee simple by Limited Warranty Deed, free
and clear of any and all liens, mortgages, deeds of trust, security interests
and other encumbrances, except for the following (collectively, the “Permitted
Exceptions”): (i) real property taxes and assessments attributable to the
Property for the year in which Closing occurs and thereafter, not yet due and
payable; (ii) zoning and other regulatory laws and ordinances affecting the
Property; (iii) any easement, right of way, limitation, encroachment, conflict,
discrepancy, overlapping of improvements, protrusion, lien, encumbrance,
restriction, condition, covenant, exception or other matter with respect to the
Property that is reflected or addressed on the Survey or the Title Commitment to
which Purchaser fails to timely object pursuant to Section 3.2.3 or 3.2.4 of
this Agreement; (iv) subject to Purchaser’s rights described in Section 3.2.5,
any Purchaser’s Objection (as hereinafter defined) that remains uncured, for
whatever reason, at the earlier to occur of (A) Closing hereunder or (B) five
(5) Business Days after Seller notifies Purchaser that Seller is unwilling or
unable to cure or modify Purchaser’s Objections to the reasonable satisfaction
of Purchaser, and (v) the rights and interests of parties claiming under the
Leases.

 

  3 

 

 

3.2            Title Commitment and Survey.

 

3.2.1           Purchaser shall obtain a title commitment (the “Title
Commitment”) for an ALTA owner’s policy of title insurance (on the current ALTA
2006 Form) in the amount of the Purchase Price with respect to the Property
issued by First American Title Insurance Company (the “Title Company”), acting
by and through its agent, Madison Title Agency, LLC, National Title Services,
1125 Ocean Avenue, Lakewood, New Jersey 08701, Attention: Daniela Graca (the
“Title Agent”). Purchaser shall deliver copies of the Title Commitment and all
items listed as title exceptions therein (to the extent provided to Purchaser by
the Title Company) to Seller within two (2) Business Days of receipt by
Purchaser. If not previously delivered to Purchaser, Seller will deliver to
Purchaser a copy of the Seller’s existing title policy within three (3) days
after the Effective Date.

 

3.2.2           Purchaser shall obtain, at Purchaser’s sole cost and expense, a
survey of the Property (certified to include Seller) prepared by a licensed
surveyor (the “Survey”) after the Effective Date, which Survey may be an update
of any existing survey of the Property and deliver a copy of same to Seller. If
not previously delivered to Purchaser, Seller will deliver any existing survey
of the Property in Seller’s possession or control to Purchaser within three (3)
days after the Effective Date. Purchaser shall deliver a copy of the Survey to
Seller within two (2) Business Days of receipt by Purchaser.

 

3.2.3           If (i) the Survey shows any easement, right-of-way,
encroachment, conflict, protrusion or other matter that is unacceptable to
Purchaser, or (ii) any exceptions appear in the Title Commitment that are
unacceptable to Purchaser, Purchaser shall, on or before September 26, 2016,
notify Seller in writing of such matters (“Purchaser’s Objections”). Except for
Purchaser’s Objections that are timely raised pursuant to the preceding
sentence, Purchaser shall be deemed to have accepted the form and substance of
the Survey, all matters shown thereon, and all exceptions to the Title
Commitment and other items shown thereon. On or before September 28, 2016,
Seller shall notify Purchaser in writing of the Purchaser’s Objections, if any,
which Seller elects to attempt to cure at or prior to Closing. Seller’s failure
to provide such a notice will be deemed an election by Seller not to cure any
Purchaser’s Objections, other than those matters which Seller must cure in
accordance with the terms of Section 3.2.5. If Seller does not elect to
eliminate or modify all of Purchaser’s Objections to the commercially reasonable
satisfaction of Purchaser, Purchaser may (as its sole and exclusive remedy)
terminate this Agreement by delivering written notice to Seller by 5:00 p.m.
(Eastern time) on the last day of the Study Period (as hereinafter defined); in
which event, the Deposit will be returned to Purchaser, and neither party shall
have any rights or obligations under this Agreement (other than any obligations
of either party that expressly survive termination).

 

3.2.4           If any revision or update to the Survey or any supplemental
title commitment or update issued subsequent to the date of the original Title
Commitment discloses any matters not set forth on the original Survey or the
original Title Commitment, then, no later than the later of (i) the expiration
of the Study Period, or (ii) five (5) Business Days after Purchaser’s receipt of
the updated Survey, or (iii) five (5) Business Days after Purchaser’s receipt of
the supplemented or updated Title Commitment, as applicable, Purchaser shall
have the right to object to any such matter, in which event the same procedures
for response, termination and waiver set forth above shall apply to such new
Purchaser’s Objections.

 

  4 

 

 

3.2.5           Seller shall have no obligation to remove or cure Purchaser’s
Objections, except Seller does agree to remove or cure (i) liens of an
ascertainable amount placed on or caused to be placed on the Property by Seller
or Seller’s affiliates, (ii) any encumbrances to title which are created by
Seller after the Effective Date without Purchaser’s consent, and (iii) any
matters objected to by Purchaser which Seller has agreed to cure; and Purchaser
shall have its rights and remedies described in Section 11.1 if Seller does not
so remove or cure the matters described in items (i), (ii) and (iii) of this
sentence.

 

ARTICLE 4 PROPERTY INFORMATION

 

4.1            Property Information. Seller and Purchaser are parties to an
existing Access Agreement dated August 30, 2016 (the “Access Agreement”)
pursuant to which Purchaser has begun its investigations of the Property. The
terms of the Access Agreement are hereby expressly merged into this Agreement
and this Agreement shall, from and after the Effective Date, govern the parties’
rights and obligations regarding the investigation of the Property. Within three
(3) Business Days of the Effective Date, Seller (to the extent not already made
available to Purchaser under the Access Agreement) shall make available to
Purchaser, either at the property management office at the Property or via a due
diligence website, the materials described on Schedule 4.1 attached hereto and
any other materials Seller may include in such due diligence website
(collectively, the “Property Information”). Subject to the specific terms of
Section 15.17, Purchaser shall keep such Property Information confidential,
subject to Purchaser’s right to disseminate Property Information to or among the
parties listed in Section 15.17 of this Agreement. Seller makes no
representation or warranty as to the truth or accuracy of the Property
Information provided to Purchaser, except as otherwise expressly provided in
this Agreement.

 

ARTICLE 5 PURCHASER’S DUE DILIGENCE

 

5.1            Purchaser’s Due Diligence

 

5.1.1           Subject to the provisions of this Section 5.1, Purchaser and its
agents, employees, consultants, inspectors, appraisers, engineers and
contractors (collectively “Purchaser's Representatives”) shall have the right,
through the Closing Date, from time to time, upon the advance notice required
pursuant to this Section 5.1, to enter upon and pass through the Property during
normal business hours to examine and inspect the same. Notwithstanding any such
inspection, or anything to the contrary contained herein, Purchaser's
obligations hereunder shall not be limited or otherwise affected as a result of
any fact, circumstance or other matter of any kind discovered following the date
hereof in connection with any such inspection, access or otherwise; it being
agreed that Seller is permitting Purchaser such right of inspection and access
as a courtesy to Purchaser in its preparation for taking title to the Property.
Without limiting the generality of the foregoing, (i) Purchaser agrees that it
shall not have the right to terminate this Agreement or obtain a reduction of
the Purchase Price as a result of any such fact, circumstance or other matter so
discovered (including, without limitation, relating to the physical condition of
the Property, the operations of the Property or otherwise), except as provided
in Section 5.1.4 below and (ii) Purchaser shall have no right to terminate this
Agreement or obtain a return of the Deposit except as expressly provided in this
Agreement.

 

  5 

 

 

5.1.2           In conducting any inspection of the Property or otherwise
accessing the Property, Purchaser shall at all times comply with all laws and
regulations of all applicable governmental authorities, and neither Purchaser
nor any of Purchaser's Representatives shall (i) contact or have any discussions
with any of Seller's employees, agents or representatives, or with any tenants
(including, without limitation, having any contacts whatsoever with tenants,
including but not limited to telephone conversations or electronic mail
messages) at, or contractors providing services to, the Property, unless in each
case Purchaser obtains the prior written consent of Seller (which may be given
via electronic mail), it being agreed that all such contacts or discussions
shall, pending any such approval, be directed to Chris Cassidy via electronic
mail (at Chris.Cassidy@lennar.com), (ii) interfere with the business of Seller
conducted at the Property or disturb the use or occupancy of any tenant or
occupant of the Property or (iii) damage the Property. In conducting any
inspection of the Property or otherwise accessing the Property, Purchaser and
Purchaser's Representatives shall at all times comply with, and shall be subject
to, the rights of the tenants under the Leases (and any persons claiming by,
under or through such tenants). Seller may from time to time establish
reasonable rules of conduct for Purchaser and Purchaser's Representatives in
furtherance of the foregoing, and Purchaser shall comply with all of Seller’s
requirements regarding entry upon the Property. Purchaser shall schedule and
coordinate all inspections, including, without limitation, any environmental
tests, and other access with Seller and shall give Seller reasonable advance
notice (at least 24 hours’ electronic notice shall be deemed reasonable) of any
such entry upon the Property. Purchaser shall coordinate with Seller prior to
conducting any Property management or leasing staff interviews. Seller shall be
entitled to have a representative present at all times during each such
inspection, interview or other access unless Seller has, following receipt of
Purchaser’s notice of its intent to enter the Property, elected to not provide
any such representative. Purchaser agrees to pay to Seller on demand the cost of
repairing and restoring any damage or disturbance which Purchaser or Purchaser's
Representatives shall cause to the Property. All inspection fees, appraisal
fees, engineering fees and other costs and expenses of any kind incurred by
Purchaser or Purchaser's Representatives relating to such inspection and its
other access shall be at the sole expense of Purchaser. Subject to the terms of
Section 15.17, Purchaser shall keep all information obtained during its
inspections and access to the Property confidential. If the Closing shall not
occur for any reason whatsoever, Purchaser shall: (A) promptly return to Seller
copies of all Property Information delivered by Seller to Purchaser; and (B)
promptly destroy all copies and abstracts of the materials referenced in (A)
and, subject to applicable law, all materials obtained by Purchaser pursuant to
its investigations of the Property. Purchaser and Purchaser's Representatives
shall not be permitted to conduct borings of the Property or drilling in or on
the Property, or any other invasive, intrusive or destructive testing in
connection with the preparation of an environmental audit or in connection with
any other inspection of the Property without the prior written consent of
Seller, which Seller may give or withhold in its sole discretion (and, if such
consent is given, Purchaser shall be obligated to pay to Seller on demand the
cost of repairing and restoring any damage as aforesaid); provided that
Purchaser shall be entitled to perform any Phase I environmental assessments of
the Property and any applicable radon testing without Seller’s consent. This
Section 5.1.2 shall survive the Closing or any termination of this Agreement.

 

  6 

 

 

5.1.3           Prior to conducting any physical inspection or testing at the
Property, Purchaser and Purchaser’s Representatives shall obtain, and during the
period of such inspection or testing shall maintain, at their expense: (i)
commercial general liability (“CGL”) insurance, issued on a form at least as
broad as Insurance Services Office (“ISO”) Commercial General Liability Coverage
“occurrence” form CG 00 01 10 01 or another “occurrence” form providing
equivalent coverage, including contractual liability and personal injury
liability coverage, with limits of not less than One Million Dollars
($1,000,000) for any one occurrence and Two Million Dollars ($2,000,000) in the
aggregate; (ii) to the extent Purchaser or any Purchaser’s Representatives is
the owner of any vehicles, has a comprehensive automobile liability insurance
(covering any automobiles owned or operated by Purchaser) issued on a form at
least as broad as ISO Business Auto Coverage form CA 00 01 07 97 or other form
providing equivalent coverage; provided, if Purchaser or Purchasers’
Representatives are not the owners of any vehicles, any automobile insurance
coverage shall be limited to the extent of any non-owned, hired vehicles; (iii)
worker's compensation insurance or participation in a monopolistic state
workers’ compensation fund, and (iv) employer's liability insurance or (in a
monopolistic state) Stop Gap Liability insurance. Such automobile liability
insurance shall be in an amount not less than One Million Dollars ($1,000,000)
for each accident. Such worker's compensation insurance shall carry minimum
limits as defined by the law of the jurisdiction in which the Property is
located (as the same may be amended from time to time). Such employer's
liability insurance shall be in an amount not less than One Million Dollars
($1,000,000) for each accident, One Million Dollars ($1,000,000) disease-policy
limit, and One Million Dollars ($1,000,000) disease-each employee. Seller, and
its property manager, shall be covered as additional insureds on the CGL and
automobile liability insurance policies with respect to liability arising out of
the named insured’s acts or omissions relating to the Property. The insurer and
the terms and conditions of all the foregoing policies shall be acceptable to
Seller. Prior to making any entry upon the Property, Purchaser shall furnish to
Seller a certificate of insurance evidencing the foregoing coverages, which
certificate of insurance shall be in form and substance satisfactory to Seller.
Seller acknowledges that Purchaser has complied with the foregoing provisions
pursuant to the Access Agreement.

 

5.1.4           Purchaser shall have from the Effective Date through 5:00 p.m.
(Eastern time) on September 30, 2016 (the “Study Period”), within which to
determine, in its sole discretion, whether all matters related to the Property
are satisfactory to Purchaser. If Purchaser, in its sole discretion, determines
that the purchase of the Property is feasible and that Purchaser desires to
proceed with the transactions contemplated under this Agreement, then Purchaser
shall deliver to Seller, prior to the expiration of the Study Period, written
notice that Purchaser desires to proceed with the transactions contemplated
under this Agreement and Purchaser shall have no further right to terminate this
Agreement under this Section 5.1.4. If Purchaser fails to timely notify Seller
prior to the expiration of the Study Period (with time being of the essence)
that Purchaser desires to proceed with the transactions contemplated under this
Agreement as aforesaid, or if Purchaser delivers to Seller, prior to the
expiration of the Study Period, written notice that the Purchaser does not want
to proceed with the transactions contemplated under this Agreement, then this
Agreement shall terminate upon the earlier of (i) Seller’s receipt of
Purchaser’s notice not to proceed, and (ii) the expiration of the Study Period,
except for those matters which are indicated herein as surviving termination,
and the Deposit shall be immediately returned to Purchaser.

 

  7 

 

 

5.1.5           Purchaser hereby agrees to indemnify, defend, and hold harmless
Seller, its partners, members, affiliates, property manager, and their
respective officers, directors, agents, employees, and representatives
(collectively, the “Indemnified Parties”) from and against any and all liens,
claims, or damages of any kind or nature, including any demands, actions or
causes of action, assessments, losses, costs, expenses, liabilities, interest
and penalties, and reasonable attorneys’ fees suffered, incurred, or sustained
by any of the Indemnified Parties directly caused by Purchaser or Purchaser’s
Representatives with respect to any due-diligence activities at the Property
pursuant to this Agreement, provided that Purchaser will not be responsible for
indemnifying, defending or holding harmless the Indemnified Parties with respect
to (w) the mere discovery or inadvertent disturbance of pre-existing conditions
at the Property, including hazardous materials or mold or microorganisms, or any
violation of environmental laws at the Property, unless exacerbated by
Purchaser, (x) defects in the Property, (y) noncompliance of the Property with
applicable laws or (z) any matters caused by the negligence, gross negligence or
willful misconduct of the Indemnified Parties or their affiliates. This Section
5.1.5 shall survive the Closing or any termination of this Agreement.

 

5.2            As Is, Where Is

 

5.2.1           EXCEPT AS PROVIDED IN THE EXPRESS REPRESENTATIONS AND WARRANTIES
OF SELLER SET FORTH IN SECTIONS 6.1 AND 12 OF THIS AGREEMENT AND IN SELLER’S
DEED AND THE OTHER CONVEYANCE DOCUMENTS DELIVERED AT CLOSING (ALL AS HEREINAFTER
DEFINED) (COLLECTIVELY, THE “EXPRESS REPRESENTATIONS”), SELLER DOES NOT, BY THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, AND SELLER SHALL NOT, BY THE EXECUTION
AND DELIVERY OF ANY DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN CONNECTION
WITH THE CLOSING, MAKE ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF
ANY KIND OR NATURE WHATSOEVER, WITH RESPECT TO THE PROPERTY, AND ALL SUCH
WARRANTIES ARE HEREBY DISCLAIMED.

 

5.2.2           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, OTHER THAN THE
EXPRESS REPRESENTATIONS, SELLER MAKES, AND SHALL MAKE, NO EXPRESS OR IMPLIED
WARRANTY AS TO MATTERS OF TITLE, ZONING, ACREAGE, TAX CONSEQUENCES, PHYSICAL OR
ENVIRONMENTAL CONDITION (INCLUDING, WITHOUT LIMITATION, LAWS, RULES,
REGULATIONS, ORDERS AND REQUIREMENTS PERTAINING TO THE USE, HANDLING,
GENERATION, TREATMENT, STORAGE OR DISPOSAL OF ANY TOXIC OR HAZARDOUS WASTE OR
TOXIC, HAZARDOUS OR REGULATED SUBSTANCE), VALUATION, GOVERNMENTAL APPROVALS,
GOVERNMENTAL REGULATIONS OR ANY OTHER MATTER OR THING RELATING TO OR AFFECTING
THE PROPERTY (COLLECTIVELY, THE “DISCLAIMED MATTERS”).

 

  8 

 

 

5.2.3           NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS
AGREEMENT, BUT SUBJECT TO THE EXPRESS REPRESENTATIONS AND SELLER’S OBLIGATIONS
SET FORTH IN SECTION 7.1 OF THIS AGREEMENT, AND SUBJECT TO ARTICLE 10 HEREOF,
THE PROPERTY, INCLUDING WITHOUT LIMITATION THE ROOFS, ALL STRUCTURAL COMPONENTS,
ALL HEATING, VENTILATING, AIR CONDITIONING, MECHANICAL, PLUMBING, AND ELECTRICAL
SYSTEMS, FIRE AND LIFE SAFETY AND ALL OTHER PARTS OF THE IMPROVEMENTS
CONSTITUTING A PORTION OF THE PROPERTY, SHALL BE CONVEYED TO PURCHASER, AND
PURCHASER SHALL ACCEPT SAME, IN THEIR “AS IS” “WHERE IS” CONDITION ON THE
CLOSING DATE, “WITH ALL FAULTS” AND “SUBJECT TO ALL DEFECTS (LATENT AND
APPARENT).” PURCHASER ACKNOWLEDGES THAT SELLER’S WILLINGNESS TO SELL THE
PROPERTY TO PURCHASER AT THE PURCHASE PRICE HAS BEEN INDUCED, IN PART, BY THE
AGREEMENT OF PURCHASER TO PURCHASE THE IMPROVEMENTS AND THE PERSONAL PROPERTY IN
SUCH “AS IS” CONDITION. PURCHASER REPRESENTS AND WARRANTS THAT PURCHASER IS A
KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED BUYER OF MULTI-FAMILY REAL ESTATE
AND THAT PURCHASER HAS RELIED AND SHALL RELY SOLELY ON (i) PURCHASER’S OWN
EXPERTISE AND THAT OF PURCHASER’S CONSULTANTS IN PURCHASING THE PROPERTY; (ii)
PURCHASER’S OWN KNOWLEDGE OF THE PROPERTY BASED ON PURCHASER’S INVESTIGATIONS
AND INSPECTIONS OF THE PROPERTY; AND (iii) THOSE REPRESENTATIONS AND WARRANTIES
EXPRESSLY MADE BY SELLER IN SECTION 6.1 OF THIS AGREEMENT AND IN THE DEED AND
OTHER CONVEYANCE DOCUMENTS DELIVERED AT CLOSING. BY THE CLOSING DATE, PURCHASER
WILL HAVE CONDUCTED SUCH INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY AS
PURCHASER DEEMS NECESSARY, INCLUDING THE PHYSICAL AND ENVIRONMENTAL CONDITIONS
THEREOF, AND SHALL RELY UPON THE SAME. PURCHASER ACKNOWLEDGES AND AGREES THAT
THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS WITH RESPECT TO THE
PROPERTY MADE BY SELLER (OTHER THAN THOSE REPRESENTATIONS AND WARRANTIES
EXPRESSLY MADE BY SELLER IN SECTION 6.1 OF THIS AGREEMENT AND IN THE DEED AND
OTHER CONVEYANCE DOCUMENTS DELIVERED AT CLOSING). PURCHASER HEREBY ACKNOWLEDGES,
REPRESENTS AND WARRANTS THAT IT IS NOT IN A DISPARATE BARGAINING POSITION WITH
RESPECT TO SELLER IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREBY, THAT
PURCHASER FREELY AND FAIRLY AGREED TO THE WAIVERS AND CONDITIONS OF THIS
SECTION 5.2 AS PART OF THE NEGOTIATIONS OF THIS AGREEMENT, AND PURCHASER HAS
BEEN REPRESENTED BY ADEQUATE LEGAL COUNSEL IN CONNECTION HEREWITH AND HAS
CONFERRED WITH SUCH LEGAL COUNSEL CONCERNING THE WAIVERS AND OTHER CONDITIONS OF
THIS SECTION 5.2.

 

 



PURCHASER’S INITIALS

 



  9 

 

 

5.2.4           PURCHASER REPRESENTS AND WARRANTS THAT PURCHASER IS A
KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED BUYER OF MULTI-FAMILY REAL ESTATE
AND THAT PURCHASER HAS RELIED AND SHALL RELY SOLELY ON (A) PURCHASER’S OWN
EXPERTISE AND THAT OF PURCHASER’S CONSULTANTS IN PURCHASING THE PROPERTY; (B)
PURCHASER’S OWN KNOWLEDGE OF THE PROPERTY BASED ON PURCHASER’S INVESTIGATIONS
AND INSPECTIONS OF THE PROPERTY; AND (C) THOSE REPRESENTATIONS AND WARRANTIES
EXPRESSLY MADE BY SELLER IN SECTION 6.1. BY THE CLOSING DATE, PURCHASER WILL
HAVE CONDUCTED SUCH INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY AS PURCHASER
DEEMS NECESSARY, INCLUDING THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF,
AND SHALL RELY UPON THE SAME. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON
CLOSING, SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT
THE PROPERTY “AS IS, WHERE IS,” WITH ALL FAULTS AND DEFECTS (LATENT AND
APPARENT). PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT THERE ARE NO ORAL
AGREEMENTS, WARRANTIES OR REPRESENTATIONS WITH RESPECT TO THE PROPERTY MADE BY
SELLER (OTHER THAN THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY SELLER
IN SECTION 6.1), OR THE SELLER PARTIES.

 

 



PURCHASER’S INITIALS

 

5.2.5            WITHOUT IN ANY WAY LIMITING ANY PROVISION OF THIS SECTION 5.2,
PURCHASER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT, EXCEPT WITH RESPECT TO THE
EXPRESS REPRESENTATIONS AND THE OBLIGATIONS OF SELLER SET FORTH IN SECTION 7.1
OF THIS AGREEMENT, AND SUBJECT TO ARTICLE 10 HEREOF, AND EXCEPT TO THE EXTENT
NECESSARY TO PURSUE ANY CLAIM AGAINST ANY PREDECESSOR TO SELLER IN OWNERSHIP OF
THE PROPERTY OR AGAINST ANY THIRD PARTY, PURCHASER HEREBY WAIVES, RELEASES AND
DISCHARGES ANY CLAIM IT HAS, MIGHT HAVE HAD OR MAY HAVE AGAINST SELLER WITH
RESPECT TO (I) THE DISCLAIMED MATTERS, (II) THE CONDITION OF THE PROPERTY AS OF
THE CLOSING DATE, (III) THE PAST, PRESENT OR FUTURE CONDITION OR COMPLIANCE OF
THE PROPERTY WITH REGARD TO ANY ENVIRONMENTAL PROTECTION, POLLUTION CONTROL OR
LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS, INCLUDING, WITHOUT
LIMITATION, CERCLA (AS HEREINAFTER DEFINED), OR (IV) ANY OTHER STATE OF FACTS
THAT EXISTS WITH RESPECT TO THE PROPERTY. THIS RELEASE AS WELL AS THE RELEASE
SET FORTH IN SECTION 15.19 SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO
EACH OF ITS EXPRESS TERMS AND PROVISIONS, INCLUDING THOSE RELATING TO UNKNOWN
AND UNSPECIFIED CLAIMS, DAMAGES AND CAUSES OF ACTION, AND, IN THAT REGARD,
PURCHASER HEREBY ACKNOWLEDGES THAT IT IS HEREBY EXPRESSLY WAIVING ALL RIGHTS AND
BENEFITS IT MAY NOW HAVE OR HEREAFTER ACQUIRE ACCORDING TO APPLICABLE LAW WHICH
OTHERWISE PROVIDES THAT A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
EFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR. THE WAIVER, RELEASE AND
DISCHARGE SET FORTH IN THIS SECTION 5.2.5 SHALL SURVIVE THE CLOSING OR ANY
TERMINATION OF THIS AGREEMENT.

 

 



PURCHASER’S INITIALS

 

  10 

 

 

ARTICLE 6 REPRESENTATIONS AND WARRANTIES

 

6.1            Seller’s Representations and Warranties. Seller represents to
Purchaser as of the Effective Date as follows:

 

6.1.1           Organization. Seller is a Delaware limited liability company,
duly formed and validly existing under the laws of the State of Delaware and in
good standing under the laws of the State of Georgia.

 

6.1.2           Authority/Consent. Seller possesses all requisite power and
authority, and has taken all actions required by its organizational documents
and applicable law, to execute and deliver this Agreement and will by Closing
have taken all actions required by its organizational documents and applicable
law, to consummate the transactions contemplated by this Agreement.

 

6.1.3           Litigation. To Seller’s knowledge, except as may be disclosed on
Schedule 6.1.3 attached hereto, no material action, suit or other proceeding
(including, but not limited to, any condemnation action or real estate tax
appeal) is pending or, to Seller’s knowledge, has been threatened in writing
that concerns or involves the Property or Seller.

 

6.1.4           Bankruptcy. No bankruptcy, insolvency, reorganization or similar
action or proceeding, whether voluntary or involuntary, is pending, or, to
Seller’s knowledge, threatened, against Seller.

 

6.1.5           Contracts. Except for the Contracts referenced on Schedule 1.8,
there are no current material contracts of employment, parking, maintenance,
commission, management, service, or supply in effect and entered into by Seller
which will affect the Property after Closing. Seller has provided Purchaser with
true, correct and complete copies, in all material respects, of all Contracts,
including all amendments and modifications thereof, prior to the execution of
this Agreement by Purchaser and Seller. Neither Seller nor, to Seller’s
knowledge, any other party is in material default in the performance of its
respective obligations under any Contract material to the operation of the
Property.

 

6.1.6           Employees. Seller has no employees.

 

6.1.7           Leases. Except for (i) the Leases referenced on the rent roll
attached as Schedule 1.4, (ii) the Licenses referenced on Schedule 1.5, and
(iii) the leases, amendments or other occupancy agreements which may be entered
into by Seller pursuant to Section 7.1 of this Agreement, there are no leases,
rental agreements, licenses, license agreements or other occupancy agreements
with anyone in effect which will affect the Property after Closing. To Seller’s
knowledge, each Lease is in full force and effect. Seller will provide Purchaser
with true, correct and complete copies of all Leases, including all amendments
and modifications thereto, as part of the Property Information. To Seller’s
knowledge, the rent roll attached as Schedule 1.4 is the rent roll maintained by
Seller and relied on by Seller for internal administration and accounting
purposes. To Seller’s knowledge, the rent roll attached as Schedule 1.4 to this
Agreement is accurate in all material respects as of its date. To Seller’s
knowledge, the Leases and tenant lease files available for review by Purchaser
are true, correct and complete copies of the actual Leases and tenant lease
files in Seller's or its property manager's possession, and represent all such
documents in Seller’s or its property manager’s possession and control. To
Seller’s knowledge, there are no written or oral promises, understandings or
commitments between Seller and any tenant under the Leases that would be binding
on Purchaser other than as set forth in such copies of the Leases and the tenant
lease files made available to Purchaser.

 

  11 

 

 

6.1.8           Violations of Law. Except as set forth on Schedule 6.1.8, to
Seller’s knowledge, Seller has not received written notice from any governmental
authority of any, and, to Seller’s knowledge, there is no, material violation of
any federal or municipal laws, ordinances, orders, regulations and requirements
affecting the Property or any portion thereof (including the conduct of business
operations thereon) which are unresolved.

 

6.1.9           Foreign Person. Seller is not a “foreign person,” “foreign
trust” or “foreign corporation” within the meaning of the United States Foreign
Investment in Real Property Tax Act of 1980 and the Internal Revenue Code of
1986, as subsequently amended (the “Code”).

 

6.1.10        No Conflicts. The execution and delivery of this Agreement by
Seller and the consummation by Seller of the transactions contemplated hereby
will not: (i) violate any judgment, order, injunction, or decree to which Seller
or the Property is subject, or (ii) conflict with, result in a breach of, or
constitute a default under the organizational documents of Seller or any lease,
mortgage, loan agreement, covenant, or other agreement or instrument to which
Seller is a party or by which Seller or the Property may be bound.

 

6.1.11         Environmental. To Seller’s knowledge, as of the Effective Date of
this Agreement, Seller has not received written notice relating to any violation
of Environmental Laws relating to the Property or the presence of any Hazardous
Materials in violation of Environmental Laws on the Property or any property
adjacent thereto from any governmental authority. Notwithstanding the above,
Seller hereby discloses to Purchaser that the Property has been entered into the
Georgia Brownfield Program pursuant to the Brownfield Application and
Prospective Purchaser Corrective Action Plan (“CAP”) filed with the Georgia
Environmental Protection Division on June 27, 2013. As used herein,
"Environmental Laws" means all federal, state and local statutes, codes,
regulations, rules, ordinances, orders, standards, permits, licenses, policies
and requirements (including consent decrees, judicial decisions and
administrative orders) relating to the protection, preservation, remediation or
conservation of the environment or worker health or safety, all as amended or
reauthorized, or as hereafter amended or reauthorized, including without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act ("CERCLA"), 42 U.S.C. § 9601, et seq., the Resource Conservation Recovery
Act of 1976 ("RCRA"), 42 U.S.C. § 6901, et seq., the Emergency Planning and
Community Right-to-Know Act, 42 U.S.C. § 11001, et seq., the Clean Air Act, 42
U.S.C. § 7401, et seq., the Federal Water Pollution Control Act, 33 U.S.C. §
1251, et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601, et seq., the
Safe Drinking Water Act, 42 U.S.C. § 300f, et seq., the Atomic Energy Act
("AEA"), 42 U.S.C. § 2012, et seq., the Occupational Safety and Health Act, 29
U.S.C. § 651, et seq., and the Hazardous Materials Transportation Act, 49 U.S.C.
§ 1802, et seq. As used herein, "Hazardous Materials" means (1) "hazardous
substances," as defined by CERCLA; (2) "hazardous wastes," as defined by RCRA;
(3) any radioactive material, including, without limitation, any source, special
nuclear or by-product material, as defined by AEA; (4) asbestos in any form or
condition; (5) polychlorinated biphenyls; and (6) any other material, substance
or waste to which liability or standards of conduct may be imposed under any
Environmental Laws.

 

  12 

 

 

6.1.12        Operating Statements. To Seller’s knowledge, the operating
statements for the Property delivered to Purchaser are the operating statements
relied on by Seller for internal administration and accounting purposes, and are
complete and accurate in all material respects.

 

6.1.13        Prohibited Transaction. Neither Seller nor any person, group,
entity or nation that Seller is acting, directly or indirectly for, or on behalf
of, is named by any Executive Order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism) or the United States Treasury
Department as a terrorist, "Specially Designated National and Blocked Person,"
or is otherwise a banned or blocked person, group, entity, or nation pursuant to
any Law that is enforced or administered by the Office of Foreign Assets
Control, and Seller is not engaging in the transactions contemplated by this
Agreement, directly or indirectly, on behalf of, or instigating or facilitating
the transactions contemplated by this Agreement, directly or indirectly, on
behalf of, any such person, group, entity or nation. Seller is not engaging in
the transactions contemplated by this Agreement, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering. None of the funds of Seller have been or
will be derived from any unlawful activity with the result that the investment
of direct or indirect equity owners in Seller is prohibited by law or that the
transactions contemplated by this Agreement or this Agreement is or will be in
violation of applicable law. Seller has and will continue to implement
procedures, and has consistently and will continue to consistently apply those
procedures, to ensure the foregoing representations and warranties remain true
and correct at all times prior to Closing.

 

6.2            Purchaser’s Representations and Warranties. Purchaser represents
to Seller, as of the Effective Date, as follows:

 

6.2.1           Organization. Purchaser is a limited liability company, duly
formed, validly existing and in good standing under the laws of the State of
Delaware, and is or will as of Closing be qualified to do business in the State
of Georgia.

 

6.2.2           Authority/Consent. Purchaser possesses all requisite power and
authority, has taken all actions required by its organizational documents and
applicable law, and has obtained all necessary consents, to execute and deliver
this Agreement and will by Closing have taken all actions required by its
organizational documents and applicable law, to consummate the transactions
contemplated in this Agreement.

 

  13 

 

 

6.2.3           Prohibited Transaction. Neither Purchaser nor any person, group,
entity or nation that Purchaser is acting, directly or indirectly for, or on
behalf of, is named by any Executive Order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism) or the United States Treasury
Department as a terrorist, "Specially Designated National and Blocked Person,"
or is otherwise a banned or blocked person, group, entity, or nation pursuant to
any Law that is enforced or administered by the Office of Foreign Assets
Control, and Purchaser is not engaging in the transactions contemplated by this
Agreement, directly or indirectly, on behalf of, or instigating or facilitating
the transactions contemplated by this Agreement, directly or indirectly, on
behalf of, any such person, group, entity or nation. Purchaser is not engaging
in the transactions contemplated by this Agreement, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering. None of the funds of Purchaser have been
or will be derived from any unlawful activity with the result that the
investment of direct or indirect equity owners in Purchaser is prohibited by law
or that the transactions contemplated by this Agreement or this Agreement is or
will be in violation of applicable law. Purchaser has and will continue to
implement procedures, and has consistently and will continue to consistently
apply those procedures, to ensure the foregoing representations and warranties
remain true and correct at all times prior to Closing.

 

6.2.4           ERISA. Purchaser is not an employee pension benefit plan subject
to the provisions of Title IV of the Employee Retirement Income Security Act of
1974, as in effect from time to time (“ERISA”) or subject to the minimum funding
standards under Part 3, Subtitle B, Title I of ERISA or Section 412 of the Code
or Section 302 of ERISA, and none of its assets constitutes or will constitute
assets of any such employee benefit plan subject to Part 4, Subtitle B, Title I
of ERISA. Purchaser is not a “governmental plan” within the meaning of
Section 3(32) of ERISA and the funds used by Purchaser to acquire the Property
are not subject to any state statutes regulating investments of and fiduciary
obligations with respect to governmental plans. The transactions contemplated by
this Agreement are not specifically excluded by Part I(b) of PTE 84-14.

 

6.3            Knowledge. For purposes of this Agreement, the phrase “to
Seller’s knowledge” means the present, actual knowledge of Chris Cassidy and Ray
Crocker (collectively, the “Seller Knowledge Individual”), the persons in the
primary position of responsibility with respect to the Property, without
investigation or review of files relating to the Property. In no event shall the
Seller Knowledge Individual have any personal liability hereunder.

 

6.4            Survival. All of the representations and warranties set forth in
this Article 6 shall survive the Closing for a period of six (6) months, subject
to the provisions of Section 11.1 of this Agreement (the “Survival Period”).
Purchaser shall provide Seller with written notice (a “Notice of Breach”) of any
alleged breach or failure of any representation or warranty made by Seller and
specifying the nature thereof within five (5) Business Days after Purchaser’s
discovery of such alleged breach or failure. Purchaser shall commence any
action, suit, or proceeding with respect to any breach or failure that is the
subject of the Notice of Breach, if at all (as provided below), on or before the
date that is thirty (30) days after the expiration of the Survival Period (“Suit
Deadline”). Seller acknowledges and agrees that the resolution of such action,
suit, or proceeding may not occur until after the expiration of the Survival
Period, and the Survival Period shall be deemed to be tolled with respect to
(and only with respect to) any alleged breach or failure of a representation or
warranty of which Seller receives a Notice of Breach before the expiration of
the Survival Period, provided Purchaser files an action, suit, or proceeding,
and serves Seller, with respect thereto prior to the Suit Deadline.
Notwithstanding the foregoing to the contrary, Seller shall have no liability in
connection with this Agreement by reason of any inaccuracy of a representation
or warranty if, and to the extent that, such inaccuracy is disclosed to
Purchaser or otherwise included in the Property Information at the time of the
Closing and Purchaser elects, nevertheless, to consummate the transaction
contemplated hereby.

 

  14 

 

 

ARTICLE 7 Covenants of Seller Prior to Closing

 

7.1            Operation of Property. From the Effective Date until the earlier
of (i) the termination of this Agreement, and (ii) Closing, Seller shall operate
the Property in accordance with the terms of this Section 7.1.

 

7.1.1           (a)     Until the earlier of the Closing Date or the termination
by Purchaser or Seller of its obligation to complete the transfer of the
Property, Seller will carry on its business with respect to maintaining and
operating the Property in a manner that is generally consistent with Seller's
past practices and is otherwise consistent with the requirements of any loan
secured by the Property, including, without limitation, renewing and maintaining
any permits and licenses required in connection with the use or operation of the
Property. Seller agrees that it will maintain all insurance in effect as of the
Effective Date of this Agreement with respect to the Property (or, if such
insurance is cancelled or expires, will obtain comparable insurance to the
extent it is available on commercially reasonable terms) until the earlier of
the Closing or the termination by Purchaser or Seller of its obligation to
complete the transfer of the Property contemplated by this Agreement. From the
Effective Date until the Closing, Seller shall continue to market the Property
to prospective residential tenants and enter into residential Leases in the
ordinary course of business based on current practices; provided, however, any
new leases or renewals of existing Leases executed by Seller after the Effective
Date of this Agreement shall be on the form provided to Purchaser without
material modification for a term of no less than six (6) months (other than
month-to-month extensions of existing Leases) and not more than 13 months and
consistent with market rents in the area of the Property; provided further,
however, in no event shall Seller grant more than one (1) month free rent
concession for any new Lease (to be taken up front and not amortized over the
course of the Lease). However, Seller shall not take any of the following
actions after the expiration of the Study Period without the prior written
consent of Purchaser, which consent shall not be unreasonably withheld,
conditioned or delayed:

 

(i)make or permit to be made any material alterations to or upon the Property
except as necessary to cure any of the matters identified pursuant to Section
7.2 hereof;

 

(ii)enter into any non-residential Leases or contracts for the provision of
services and/or supplies to the Property which are not terminable without
premium or penalty by Purchaser upon thirty (30) days’ prior written notice
following the Closing, or amend or modify the Contracts in any manner, unless
such Contract as amended may be terminated without premium or penalty upon
thirty (30) days’ prior written notice, or knowingly fail to timely perform its
material obligations under the Contracts (provided that in the case of emergency
or other exigent circumstances, Seller shall have the right to enter into
contracts to perform repairs or replacements without Purchaser’s consent); or

 

  15 

 

 

(iii)settle, compromise, withdraw or terminate any real estate tax appeal or
proceeding affecting the Property other than any relating solely to periods
prior to calendar year 2015 (which Seller retains the full and unfettered right
to settle or compromise, and any refunds applicable to such period shall belong
solely to Seller).

 

Prior to the expiration of the Study Period, Seller shall have the right to take
any of the aforesaid actions without obtaining Purchaser’s consent thereto, but
Seller shall keep Purchaser reasonably informed as to material actions Seller
has taken or proposes to take; provided, however, (a) with respect to any
Contracts, Seller shall not enter into any Contracts that provide for marketing
or door fees for services, such as cable or telecommunications services, from
and after the Effective Date and (ii) with respect to any non-residential
Leases, Seller shall not enter into any Leases that provide for any tenant
improvement allowances or leasing commissions other than such costs that will be
borne entirely by Seller.

 

(b)          Whenever in this Section 7.1.1 Seller is required to obtain
Purchaser’s consent with respect to any proposed action or transaction,
Purchaser shall, within five (5) Business Days after receipt of Seller’s receipt
of request therefor, notify Seller of its approval or disapproval of same and,
if Purchaser fails to notify Seller in writing of its disapproval within said
five (5) Business Day period, Purchaser shall be deemed to have approved same.

 

7.1.2           Prior to the expiration of the Study Period, Purchaser shall
review the Contracts to determine, among other things, whether such Contracts
are terminable, and to determine whether Purchaser desires to assume any of such
Contracts. Not later than the expiration of the Study Period, Purchaser shall
deliver a notice to Seller setting forth which of such Contracts, if any, that
Purchaser elects to have Seller attempt to terminate. Seller will deliver
notices of termination at Closing canceling such Contracts as Seller is timely
notified of by Purchaser. At Closing, Seller shall assign to Purchaser, and
Purchaser shall assume, the Contracts (as identified on Schedule 1.8 hereto)
that have not been terminated pursuant to the Assignment and Assumption
Agreement. Seller shall cause Seller’s existing property management agreement to
be terminated effective as of the Closing Date.

 

7.2            Governmental Notices. Promptly after receipt, Seller shall
provide Purchaser with copies of any written notices that Seller receives with
respect to (i) any special assessments or proposed increases in the valuation of
the Property; (ii) any condemnation or eminent domain proceedings affecting the
Property; or (iii) any violation of any Environmental Law or any zoning, health,
fire, safety or other law, regulation or code applicable to the Property. In
addition, Seller shall deliver or cause to be delivered to Purchaser, promptly
upon receipt thereof by Seller, copies of any written notices of default given
or received by Seller under any of the Contracts or Leases.

 

  16 

 

 

7.3            Litigation. Seller will advise Purchaser promptly of any
litigation, arbitration proceeding or administrative hearing that materially
affects Seller or the Property and that is instituted after the Effective Date
and prior to the Closing Date of which Seller has actual knowledge.

 

7.4            Make Ready. Seller shall "make ready" each vacant apartment unit
in the Property which is vacant five or more days prior to the Closing Date. A
formerly occupied vacant apartment unit shall be “make ready” if its condition
is consistent with the condition of vacant units currently being marketed to and
accepted for rental by tenants of comparable vacant apartment units in the
Property and such units have a full complement of operating appliances and
components. Purchaser shall receive a credit against the Purchase Price in the
amount of $750 for each unit that is not in "make ready" condition in accordance
with this subsection.

 

ARTICLE 8 CONDITIONS PRECEDENT TO CLOSING

 

8.1            Conditions Precedent to Purchaser’s Obligation to Close.
Purchaser’s obligation to purchase the Property is subject to satisfaction on or
before the Closing Date (as such date may be extended as provided herein) of the
following conditions, any of which may be waived in writing by Purchaser in
Purchaser’s sole and absolute discretion.

 

8.1.1           Seller shall have performed and observed, in all material
respects, all covenants of Seller under this Agreement.

 

8.1.2           Subject to the provisions of Section 8.4 below, all
representations and warranties of Seller set forth in this Agreement shall be
true and correct in all material respects as if made on the Closing Date.

 

8.2            Conditions Precedent to Seller’s Obligation to Close. Seller’s
obligation to sell the Property is subject to satisfaction, on or before the
Closing Date (as such date may be extended as provided herein) of the following
conditions, any of which may be waived in writing by Seller, in Seller’s sole
and absolute discretion:

 

8.2.1           Purchaser shall have performed and observed, in all material
respects, all covenants of Purchaser under this Agreement.

 

8.2.2           All representations and warranties of Purchaser set forth in
this Agreement shall be true and correct in all material respects as if made on
the Closing Date.

 

  17 

 

 

8.3            Failure of a Condition.

 

8.3.1           In the event that any condition precedent to Closing has not
been satisfied on or before the Closing Date, then the party whose conditions to
Closing have not been satisfied (the “Unsatisfied Party”) shall give notice to
the other party of the condition or conditions which the Unsatisfied Party
asserts are not satisfied. If the conditions specified in such notice are not
satisfied within ten (10) Business Days after receipt of such notice, then the
party whose condition precedent was not satisfied may terminate this Agreement,
whereupon neither party shall have any further rights or obligations hereunder
(other than any obligations of either party that expressly survive termination)
and the Deposit shall be returned to Purchaser; provided, however, that if such
failure of a condition is due to a default by one of the parties, the
disposition of the Deposit shall be governed solely by Article 11 of this
Agreement and not by this Section 8.3.1. Notwithstanding anything contained
herein to the contrary, if any of the conditions precedent to Purchaser’s
obligation to close, as set forth in Section 8.1 of this Agreement, are not
satisfied within the ten (10) Business Day period specified above and the same
are reasonably susceptible of being cured, Seller shall have the right to extend
such period in which to satisfy the unsatisfied condition for a period of up to
ten (10) additional days, by giving notice thereof to Purchaser within such ten
(10) Business Day period. Further, Purchaser shall have the right to waive the
unsatisfied condition or conditions, by notice to Seller within five (5)
Business Days after expiration of the applicable satisfaction period, without
satisfaction having occurred, in which event the Closing Date shall be the date
which is five (5) Business Days after Seller’s receipt of Purchaser’s waiver
notice.

 

8.3.2           If the transaction contemplated by this Agreement closes, the
parties shall be deemed to have waived any and all unmet or unsatisfied
conditions, other than any unmet or unsatisfied conditions arising out of a
breach by either party of any of its representations and warranties hereunder of
which the other party has no knowledge as of Closing.

 

8.4            Representations and Warranties. All representations and
warranties made by Seller in this Agreement shall be true and correct in all
material respects as of the Closing Date, except to the extent the facts and
circumstances underlying such representations and warranties may have changed as
of the Closing. For purposes hereof, a representation or warranty shall not be
deemed to have been breached if the representation or warranty is not true and
correct in all material respects as of the Closing Date by reason of changed
facts or circumstances which (i) pursuant to the terms of this Agreement are
permitted to have occurred or (ii) are not within the reasonable control of
Seller; provided, however, in the case of item (ii), Purchaser shall
nevertheless have the right, as its sole remedy, to terminate this Agreement
pursuant to Section 8.3.

 

ARTICLE 9 CLOSING

 

9.1            Closing Date. The consummation of the transaction contemplated
hereby (the “Closing”) will take place at the office of Title Agent, via an
escrow closing, on October 28, 2016 (with time being of the essence with respect
thereto), or such earlier date as Seller and Purchaser may mutually agree upon
in writing (the “Closing Date”); provided, however, Purchaser shall have a
one-time right to extend the Closing Date to November 29, 2016 by so notifying
Seller, Escrow Agent and Title Agent on or before October 24, 2016 provided that
within one (1) Business Day after Purchaser’s delivery of such extension notice,
Purchaser must deliver to Escrow Agent an additional Three Hundred Seventy Five
Thousand and 00/100 Dollars ($375,000.00) (the “Extension Deposit”). The
Extension Deposit, upon receipt by Escrow Agent, shall be deposited in the same
escrow account as was deposited the Deposit and after receipt by the Escrow
Agent shall be included within the definition of and shall be a part of the
“Deposit”. Purchaser and Seller agree to finalize and execute all documents
necessary for the consummation of the transaction contemplated herein, including
but not limited to the settlement statement, and to deliver all such documents
to the Title Agent in escrow not later than the end of the Business Day
immediately preceding the Closing Date in order to ensure the orderly and timely
transfer of all funds necessary for Closing by not later than 3:00 p.m. (Eastern
time) on the Closing Date.

 

  18 

 

 

9.2            Seller’s Obligations at the Closing. At the Closing, Seller will
do, or cause to be done, the following:

 

9.2.1           Closing Documents. Seller shall execute, acknowledge (if
necessary) and deliver originals of the following documents:

 

9.2.1.1           Limited Warranty Deed in the form of Exhibit C hereto (the
“Deed”), Seller and Purchaser agreeing that the Deed will contain a Restriction
Against Condominium Conversion;

 

9.2.1.2           Bill of Sale in the form of Exhibit D hereto;

 

9.2.1.3           Assignment and Assumption Agreement in the form of Exhibit E
hereto;

 

9.2.1.4           Letters to each tenant under the Leases in the form of
Exhibit F hereto, notifying tenants of the conveyance of the Property to
Purchaser and advising them that, following the Closing Date, all future
payments of rent are to be made in the manner set forth therein;

 

9.2.1.5           Settlement statement showing all of the payments, adjustments
and prorations provided in Section 9.5 and otherwise agreed upon by Seller and
Purchaser;

 

9.2.1.6           A rent roll for the Property dated as of the Closing Date;

 

9.2.1.7           Subject to Section 8.4, a certificate stating that each of
Seller’s representations and warranties contained in this Agreement is true and
correct in all material respects as of the Closing Date;

 

9.2.1.8           An Owner’s Affidavit in the form of Exhibit G attached hereto
(the “Owner’s Affidavit”). Seller shall also deliver to the Title Agent and the
Purchaser (i) such evidence as may be reasonably required by the Title Company
with respect to the authority of the person(s) executing the Deed and the other
documents required to be executed by Seller on behalf of Seller and (ii) the
items required by Title Company to satisfy all of the requirements thereunder
applicable to Seller; and

 

9.2.1.9           Copies of notices of termination of such other Contracts that
Purchaser elected to have terminated in accordance with Section 7.1.2.

 

9.2.2           Original Property Information Documents. Seller will deliver to
Purchaser originals within Seller’s possession of all items constituting the
Property Information referenced in Article 4.

 

  19 

 

 

9.2.3           Possession. Seller will deliver to Purchaser possession of the
Property, subject to the Leases.

 

9.2.4           Keys. Seller will deliver to Purchaser all keys for the Property
in the possession or subject to the control of Seller, including, without
limitation, master keys as well as combinations, card keys and cards for the
security systems, if any.

 

9.2.5           Costs. Seller will pay all costs allocated to Seller pursuant to
Section 9.5 of this Agreement.

 

9.3            Purchaser’s Obligations at the Closing. At the Closing, Purchaser
will do, or cause to be done, the following:

 

9.3.1           Closing Documents. At Closing, Purchaser shall execute,
acknowledge (if necessary) and deliver originals of the following documents:

 

9.3.1.1           Assignment and Assumption Agreement in the form of Exhibit E
hereto;

 

9.3.1.2           Settlement statement showing all of the payments, adjustments
and prorations provided for in Section 9.5 and otherwise agreed upon by Seller
and Purchaser;

 

9.3.1.3           Such evidence as may be reasonably required by the Title Agent
with respect to the authority of the person(s) executing the documents required
to be executed by Purchaser on behalf of Purchaser and the items required under
the Commitment to satisfy all of the requirements thereunder applicable to
Purchaser; and

 

9.3.1.4           A certificate stating that each of Purchaser’s representations
and warranties contained in this Agreement is true and correct as of Closing.

 

9.3.2           Payment of Consideration. Purchaser shall pay to Escrow Agent by
bank wire transfer of immediately available funds at Closing the Purchase Price
in accordance with Article 2 of this Agreement (subject to the credits,
prorations and adjustments provided hereby). The net closing proceeds due to
Seller shall be wire transferred to such account or accounts as Seller may
designate, and actually received in such account or accounts, not later than
3:00 p.m. (Eastern time) on the Closing Date (the “Wiring Deadline”), with time
being strictly of the essence with respect thereto.

 

9.3.3           Costs. Purchaser will pay all costs allocated to Purchaser
pursuant to Section 9.5 of this Agreement.

 

9.4            Escrow. The delivery of the documents and the payment of the sums
to be delivered and paid at the Closing shall be accomplished through an escrow
with the Escrow Agent.

 

  20 

 

 

9.5            Costs and Adjustments at Closing.

 

9.5.1           Expenses. Seller shall pay (a) the fees of any counsel
representing Seller in connection with this transaction, (b) Georgia transfer
tax for recording the Deed conveying the Property to Purchaser, (c) the cost to
cure any title matter which Seller is obligated or has elected to cure pursuant
to this Agreement, (d) one-half (1/2) of the escrow fee charged by Title Agent,
provided that the total escrow fee does not exceed $1,000 and (e) one-half (1/2)
of any fees charged by the Escrow Agent, provided that the total escrow fee does
not exceed $1,000. Purchaser shall pay (i) the fees of any counsel representing
Purchaser in connection with this transaction, (ii) costs and expenses related
to the Survey, (iii) the costs and expenses related to all of Purchaser’s due
diligence studies and investigations, (iv) one-half (1/2) of the escrow fee
charged by Title Agent, provided that the escrow total fee does not exceed
$1,000, and any fees charged by Escrow Agent, provided that the escrow total fee
does not exceed $1,000, (v) all costs related to Purchaser’s financing of the
Property (including, but not limited to, documentary stamp taxes and
non-recurring intangible taxes in connection therewith), if applicable, (vi)
other than the costs to cure any title matter which Seller is obligated to cure
or has elected to cure pursuant to this Agreement in accordance with clause (c)
in the preceding sentence, all charges and costs for owner’s and lender’s title
insurance policy premiums, including the costs of any endorsements and extended
coverage, (vii) costs and fees for title search and examination, and (viii)
recording fees. Any other costs or expenses incident to this transaction and the
closing thereof not expressly provided for above shall be allocated between and
paid by the parties in accordance with custom and practice in Fulton County,
Georgia.

 

9.5.2           Real Estate and Personal Property Taxes. Real estate, personal
property and ad valorem taxes for the year in which the Closing occurs will be
prorated between Seller and Purchaser as of the Apportionment Time (as
hereinafter defined) on the basis of actual bills therefor (using the highest
available discounted rate), if available. If such bills are not available, then
such taxes and other charges shall be prorated on the basis of the most
currently available tax bills and, thereafter, promptly re-prorated upon the
availability of actual bills for the applicable period. Any and all rebates or
reductions in taxes received subsequent to Closing for the calendar year in
which Closing occurs, net of costs of obtaining the same (including without
limitation reasonable attorneys’ fees) and net of any amounts due to tenants,
shall be prorated as of the Apportionment Time, when received. The current
installment of all special assessments, if any, which are a lien against the
Property at the time of Closing and which are being or may be paid in
installments shall be prorated as of the Apportionment Time. As used herein, the
term “Apportionment Time” shall mean 11:59 p.m. Eastern time on the date
immediately prior to the Closing Date.

 

9.5.3           Lease Security Deposits. At Closing, Seller shall pay to
Purchaser, as a credit against the Purchase Price, an amount equal to all
security deposits and other deposits held by Seller under the Leases (together
with accrued interest thereon required by law or by the terms of the Leases),
and thereafter Purchaser shall be solely obligated for the return of such
security deposits and other deposits.

 

  21 

 

 

9.5.4           Rents. All rents and other costs or charges paid by tenants
under the Leases shall be prorated as of the Apportionment Time, to the extent
actually collected by Seller. Rents delinquent as of the Closing Date will not
be prorated. If Seller collects any unpaid or delinquent rent or reimbursements
for the Property, Seller shall, within fifteen (15) days after the receipt
thereof, deliver to Purchaser any such rent or reimbursement which Purchaser is
entitled to hereunder relating to the date of Closing and any period thereafter.
Rents collected within 90 days after the Closing by Purchaser must be applied
first against rents attributable to the period after the Closing, until all of
such rents have been collected, and then to rents attributable to the period
before the Closing. Purchaser will remit to Seller any rents collected by
Purchaser within 90 days after Closing that, in accordance with this Section
9.5.4, are allocable to the period before the Closing. Seller and Purchaser
agree that all rent and reimbursements received by Seller or Purchaser after the
Closing shall be applied first to current rentals and reimbursements and then to
delinquent rentals and reimbursements, if any, in inverse order of maturity
(i.e. any such collected rent shall be allocated to the most recent delinquent
period first), and that any rent or reimbursements received by Purchaser more
than ninety (90) days after Closing shall belong to Purchaser. Purchaser will
make a good faith effort after Closing to collect all rents and reimbursements
in the usual course of Purchaser’s operation of the Property, but Purchaser will
not be obligated to institute any lawsuit or other collection procedures to
collect delinquent rents or reimbursements, nor shall Seller have any right to
bring an action against or otherwise attempt to collect any delinquent amounts
from existing tenants of the Property.

 

9.5.5           Utilities. Water, sewer, electric, fuel (if any) and other
utility charges, other than those for which tenants under Leases are responsible
directly to the provider, shall be accounted for as provided in this Section
9.5.5 as of the Apportionment Time. If consumption of any of the foregoing is
measured by meter, Seller shall, prior to the Closing Date, endeavor to obtain a
reading of each such meter and a final bill as of the Closing Date, and
Purchaser shall establish new accounts with the utilities, all on a basis so as
to avoid any interruption in utilities to the Property. Seller shall be entitled
to retain any utility security deposits to be refunded. At Closing, Purchaser
shall post substitute utility security deposits to replace those previously paid
by Seller or, if the utility provider will not refund such deposits to Seller,
Seller shall be reimbursed therefor by Purchaser at Closing. Only if there is no
such meter or if the bill for any of the foregoing shall have not been issued as
of the Closing Date, the charges therefor shall be adjusted as of the
Apportionment Time on the basis of the charges for the prior period for which
such bills were issued and shall be further adjusted between the parties when
the bills for the current period are issued.

 

9.5.6           Contracts. All payments made or required under Contracts assumed
by Purchaser shall be adjusted and apportioned as of the Apportionment Time.

 

9.5.7           Insurance Policies. Premiums on insurance policies will not be
adjusted. As of the Closing Date, Seller will terminate its insurance coverage
and Purchaser will obtain its own insurance coverage.

 

  22 

 

 

9.5.8           Closing Statement. Not later than two (2) Business Days prior to
the Closing, Seller or its agents or designees shall prepare, and promptly
thereafter, Seller and Purchaser shall jointly agree upon, a closing statement
(the “Closing Statement”) that will show the net amount due either to Seller or
to Purchaser as the result of the adjustments and prorations provided for in
this Agreement, and such net due amount shall be added to or subtracted from the
cash balance of the Purchase Price to be paid to Seller at the Closing, as
applicable. Not later than the date that is one hundred eighty (180) days after
the Closing Date, Seller and Purchaser shall jointly prepare a final closing
statement reasonably satisfactory to Seller and Purchaser in form and substance
(the “Final Closing Statement”) setting forth the final determination of the
adjustments and prorations provided for herein and setting forth any items that
are not capable of being determined at such time (and the manner in which such
items shall be determined and paid). The net amount due Seller or Purchaser, if
any, by reason of adjustments to the Closing Statement as shown in the Final
Closing Statement, shall be paid in cash by the party obligated therefor within
five (5) Business Days following that party's receipt of the approved Final
Closing Statement. The adjustments, prorations and determinations agreed to by
Seller and Purchaser in the Final Closing Statement shall be conclusive and
binding on the parties hereto except for any items that are not capable of being
determined at the time the Final Closing Statement as agreed to by Seller and
Purchaser, which items shall be determined and paid promptly as soon as they are
capable of being determined and except for other amounts payable hereunder
pursuant to provisions which survive the Closing. Prior to and following the
Closing Date, each party shall provide the other with such information as the
other shall reasonably request (including, without limitation, access to the
books, records, files, ledgers, information and data with respect to the
Property during normal business hours upon reasonable advance notice) in order
to make the preliminary and final adjustments and prorations provided for
herein.

 

9.5.9           Survival. The provisions of this Section 9.5 shall survive
Closing.

 

ARTICLE 10 DAMAGE AND CONDEMNATION

 

10.1          Damage. If, prior to the Closing, all or any portion of the
Property is damaged by fire or any other cause whatsoever, Seller shall promptly
(but in no event more than five (5) days thereafter) give Purchaser written
notice of such damage.

 

10.1.1           Minor Damage. If the cost for repairing such damage is less
than One Million Two Hundred Fifty Thousand Dollars ($1,250,000.00) (as
determined by Seller’s independent insurer), then Purchaser shall have the right
at Closing to receive the amount of the deductible plus all insurance proceeds
received by Seller as a result of such loss, or an assignment of Seller’s rights
to such insurance proceeds, and this Agreement shall continue in full force and
effect with no reduction in the Purchase Price, and Seller shall have no further
liability or obligation to repair such damage or to replace the Property;
provided, however, if any such repairs are necessary to avoid further damage to
the Property or for the protection of life and/or property, Seller shall
promptly undertake such repairs.

 

  23 

 

 

10.1.2           Major Damage. If the cost for repairing such damage exceeds One
Million Two Hundred Fifty Thousand Dollars ($1,250,000.00) (as determined by
Seller’s independent insurer), then Purchaser shall have the option, exercisable
by written notice delivered to Seller within five (5) Business Days after
Seller’s notice of damage to Purchaser, either (i) to receive the amount of the
deductible plus all insurance proceeds received by Seller as a result of such
loss, or an assignment of Seller’s rights to such insurance proceeds, and this
Agreement shall continue in full force and effect with no reduction in the
Purchase Price (and the Closing Date shall be extended on a day per day basis as
necessary to take into account such notice and response periods), and Seller
shall have no further liability or obligation to repair such damage or to
replace the Property provided, however, if any such repairs are necessary to
avoid further damage to the Property or for the protection of life and/or
property, Seller shall promptly undertake such repairs; or (ii) to terminate
this Agreement. If Purchaser elects to terminate this Agreement, Purchaser shall
give notice to Seller thereof, the Deposit shall be returned to Purchaser, and
thereafter neither party will have any further rights or obligations hereunder,
except for any obligations that expressly survive termination. If Purchaser
fails to notify Seller within such five (5) Business Day period of Purchaser’s
election to terminate this Agreement, then Purchaser shall be deemed to have
elected option (i), and Purchaser and Seller shall proceed to Closing in
accordance with the terms and conditions of this Agreement (and the Closing Date
shall be extended on a day per day basis as required to take into account such
notice and response periods).

 

10.2          Condemnation and Eminent Domain. If, prior to Closing, all or any
part of the Property is taken by eminent domain or any proceedings for the
taking by eminent domain of all or any part of the Property is commenced or
Seller and the condemning authority enter into discussions regarding Seller's
delivery of a deed in lieu thereof, then Seller shall promptly (but in no event
later than five (5) Business Days), provide Purchaser with written notice
thereof and Purchaser, at its option within five (5) Business Days after
receiving notice thereof from Seller, may terminate its obligation to complete
the transfer of the Property in which case the Deposit will be returned to
Purchaser. If Purchaser elects to complete the transfer of the Property
notwithstanding a taking by eminent domain or proceeding therefore or deed in
lieu thereof, Purchaser shall pay the entire Purchase Price, without setoff or
reduction, and Seller will deliver to Purchaser at Closing, through the closing
escrow, all condemnation proceeds previously received by Seller and an
assignment of Seller's rights with respect to all uncollected condemnation
proceeds (in either case, net of proceeds allocable to loss of use of the
Property for the period through the Closing Date and reasonable costs incurred
by Seller in connection with such proceedings) and such documents as Purchaser
may reasonably request to substitute itself for Seller in any pending eminent
domain proceedings. In any such event the Closing Date shall be extended on a
day per day basis as required to take into account such notice and response
periods.

 

  24 

 

 

ARTICLE 11 REMEDIES AND ADDITIONAL COVENANTS

 

11.1          Seller Default At or Before Closing. If Seller is in breach or
default of any of its obligations or agreements hereunder when performance is
required on or prior to the Closing Date, or if any of the representations
contained in Section 6.1 should be false in any material respect (subject to the
provisions of Section 8.4) and Purchaser shall become actually aware of same on
or prior to the Closing Date and Purchaser shall not have waived its claims with
regard to same pursuant to this Agreement, then Purchaser shall give Seller
written notice of such breach or default on or prior to the Closing Date and
Seller shall have ten (10) Business Days from the date of receipt of such notice
to cure such breach or default and the Closing Date shall be extended
accordingly. If Seller fails to cure such breach or default within such ten (10)
Business Day period, then Purchaser shall have the right, at its sole option and
as its sole remedy, and Purchaser hereby waives its right to pursue any other
remedy at law or in equity, and as Purchaser’s sole and exclusive remedy, to
either (i) terminate this Agreement by written notice to Seller and the Escrow
Agent, in which event the Deposit shall be returned to Purchaser, Purchaser
shall be entitled to receive from Seller (and to bring an action against Seller
if Seller fails to comply) for reimbursement of Purchaser's direct third party
out-of-pocket costs and expenses actually incurred in connection with this
Agreement, including reasonable attorneys’ fees, and the inspection, acquisition
and financing of the Property, including, without limitation, any forfeited good
faith and/or rate lock deposits, in a maximum amount not to exceed an aggregate
of One Hundred Thousand and 00/100 Dollars ($100,000.00), whereupon neither
party shall have any further rights, duties or obligations hereunder other than
the obligations and rights set forth herein that expressly survive the
termination of this Agreement, or (ii) pursue specific performance of the
obligations of Seller hereunder. As a condition precedent to Purchaser’s
exercising any right it may have to bring an action for specific performance
hereunder, Purchaser must commence such action for specific performance within
thirty (30) days after the scheduled Closing Date. Purchaser agrees that its
failure to timely commence such an action for specific performance within such
thirty (30) day period shall be deemed a waiver by it of its right to commence
an action for specific performance as well as a waiver by it of any right it may
have to file or record a notice of lis pendens or notice of pendency of action
or similar notice against the Property. The foregoing notwithstanding, if the
Purchaser elects to undertake an action for specific performance and such action
is barred or otherwise unavailable as a result of the wrongful or intentional
bad acts of Seller, including, but not limited to, the conveyance of title to
the Property to a party other than Purchaser after the Effective Date, Purchaser
shall be entitled to recover its actual damages in connection with such default;
provided, however, in any such case the maximum recovery that Purchaser may
receive will be capped at $760,000. Except as specifically set forth above, in
no event shall Purchaser seek, or Seller be liable for, any damages to
Purchaser, including, without limitation, punitive or consequential damages;
except that Purchaser shall have the right to pursue an action against Seller
for Purchaser’s actual damages suffered on account of a default by Seller under
Section 12.2 of this Agreement. The foregoing part of this Section 11.1 to the
contrary notwithstanding, Seller shall not be entitled to any notice and right
to cure with respect to those matters to be performed by Seller on the Closing
Date and as a part of the Closing.

 

11.2          Seller Default From and After Closing. Subject to the limitations
set forth in Section 6.4 of this Agreement, if Seller is in breach or default of
any of its obligations or agreements hereunder that survive the Closing when
performance is required, including, without limitation, any obligations or
agreements under the documents delivered at Closing by Seller pursuant to
Section 9.2.1 of this Agreement, or if any of the Express Representations should
be false in any material respect and Purchaser shall first become actually aware
of same after the Closing Date, then Purchaser shall give Seller written notice
of such breach or default of such obligation, agreement or representation
hereunder prior to the expiration of the applicable survival period of such
breach or default and Seller shall, to the extent the same is curable, have
fifteen (15) days from the date of receipt of such notice to cure such breach or
default. If Seller fails to cure such breach or default within such fifteen (15)
day period, and the reasonably estimated losses or damages sustained as a result
of Seller’s failure or inability to perform any of its obligations, agreements
or Express Representations hereunder exceed Twenty Five Thousand and 00/100
Dollars ($25,000.00) (the “Floor”), then Seller shall be liable for the actual
direct damages suffered by Purchaser due to such uncured breach or default from
the first dollar of loss. Notwithstanding anything to the contrary contained
herein, (i) in no event shall Seller be liable to Purchaser for damages in an
aggregate amount in excess of Seven Hundred Sixty Thousand and 00/100 Dollars
($760,000.00), (ii) Seller’s inability to satisfy a condition of this Agreement
shall not be considered a default by Seller hereunder unless such inability
results from the breach of any of Seller’s representations set forth in Section
6.1 or the breach of Seller’s express covenants and obligations hereunder, and
(iii) if Purchaser has knowledge of a default by Seller on the Closing Date and
Purchaser elects to close the transaction contemplated herein, Purchaser shall
be deemed to have irrevocably waived such default and Seller shall not have any
liability with respect to such default.

 

  25 

 

 

11.3         Purchaser Default. The parties acknowledge and agree that Seller
should be entitled to compensation for any detriment suffered if Purchaser fails
to consummate the purchase of the Property if and when required to do so under
the terms of this Agreement, but agree that it would be extremely difficult to
ascertain the extent of the actual detriment Seller would suffer as a result of
such failure. Consequently, if Purchaser fails to consummate the purchase of the
Property on the Closing Date or fails to perform any of its other covenants in
any material respect, or otherwise defaults in its obligations hereunder, then
Seller shall give Purchaser written notice of such breach or default on or prior
to the Closing Date and Purchaser shall have ten (10) Business Days from the
date of receipt of such notice to cure such breach or default and the Closing
Date shall be extended accordingly. If Purchaser fails to cure such breach or
default within such ten (10) Business Day period, then Seller shall be entitled
to terminate this Agreement by giving written notice thereof to Purchaser, in
which event the Deposit shall be paid to Seller as fixed, agreed and liquidated
damages, and, after the payment of the Deposit to Seller, neither Seller nor
Purchaser will have any further rights or obligations under this Agreement,
except for any obligations that expressly survive termination, except that
Seller shall have the right to pursue an action against Purchaser for Seller’s
actual damages suffered on account of a default by Purchaser under Sections
5.1.5, 12.2, and 15.17 of this Agreement; provided, however, nothing contained
herein shall entitle Seller to consequential or punitive damages or any other
sums in excess of Seller’s actual damages. The foregoing part of this Section
11.3 to the contrary notwithstanding, Purchaser shall not be entitled to any
notice and right to cure with respect to those matters to be performed by
Purchaser on the Closing Date and as a part of the Closing.

 

11.4         Delivery of Materials. Notwithstanding anything contained in this
Agreement to the contrary, if this Agreement is terminated for any reason
whatsoever, then Purchaser shall promptly deliver to Seller all Property
Information provided to Purchaser by Seller, including copies thereof in any
form whatsoever, including electronic form. The obligations of Purchaser under
this Section 11.4 shall survive any termination of this Agreement.

 

ARTICLE 12 BROKERAGE COMMISSION

 

12.1         Brokers. Seller represents and warrants to Purchaser that Seller
has not contacted or entered into any agreement with any real estate broker,
agent, finder, or any party in connection with this transaction, except for
Jones Lang LaSalle (“Seller’s Broker”) and that Seller has not taken any action
which would result in any real estate broker’s or finder’s fees or commissions
being due and payable to any party other than Seller’s Broker with respect to
the transaction contemplated hereby. Seller will be solely responsible for the
payment of Seller’s Broker’s commission in accordance with the provisions of a
separate agreement. Purchaser hereby represents and warrants to Seller that
Purchaser has not contracted or entered into any agreement with any real estate
broker, agent, finder, or any party in connection with this transaction and that
Purchaser has not taken any action which would result in any real estate
broker’s or finder’s fees or commissions being due or payable to any party with
respect to the transaction contemplated hereby.

 

  26 

 

 

12.2         Indemnity. Each party hereby indemnifies and agrees to hold the
other party harmless from and against any loss, liability, damage, cost, or
expense (including, without limitation, reasonable attorneys’ fees) paid or
incurred by the other party by reason of a breach of the representation and
warranty made by such party under this Article 12. Notwithstanding anything to
the contrary contained in this Agreement, the indemnities set forth in this
Section 12.2 shall survive the Closing or earlier termination of this Agreement.

 

ARTICLE 13 NOTICES

 

13.1         Written Notice. All notices, demands and requests which may be
given or which are required to be given by either party to the other party under
this Agreement must be in writing.

 

13.2         Method of Transmittal. All notices, demands, requests or other
communications required or permitted to be given hereunder must be sent (i) by
United States certified mail, postage fully prepaid, return receipt requested,
(ii) by hand delivery, (iii) by FedEx or a similar nationally recognized
overnight courier service or (iv) by email transmission, provided in the case of
any email notice the party providing such notice shall, on the same day, deposit
the notice with FedEx or a similar nationally recognized overnight courier
service, for next day delivery. All such notices, demands, requests or other
communications shall be deemed to have been given for all purposes of this
Agreement upon the date of receipt or refusal, except that whenever under this
Agreement a notice is either received on a day which is not a Business Day or is
required to be delivered on or before a specific day which is not a Business
Day, the day of receipt or required delivery shall automatically be extended to
the next Business Day.

 

13.3         Addresses. The addresses for proper notice under this Agreement are
as follows:

 

As to Seller:

GGT LMI City Walk GA, LLC

c/o Lennar Multifamily Communities, LLC

201 South Tryon, Suite 1000

Charlotte, NC 28202

Attention: John W. Gray

E-mail: John.Gray@Lennar.com

    With copies to:

GGT LMI City Walk GA, LLC

c/o Lennar Multifamily Communities, LLC

6285 Barfield Road, Suite 300

Atlanta, GA 30328

Attention: Christopher P. Cassidy

E-mail: Chris.Cassidy@livelmc.com

 

and:

 

  27 

 

 

 

Lennar Corporation

700 NW 107th Avenue

Suite 400

Miami, FL 33172

Attention: Michael M. O’Connell, Esq., Transactions Counsel

Email: Michael.oconnell@lennar.com

 

and:

 

CNL Financial Group

450 South Orange Avenue

Orlando, FL 32801

Attention: Mike Tetrick, Senior Vice President Fund Management

Email: mike.tetrick@cnl.com

 

and:

 

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

450 South Orange Avenue, Suite 200

Orlando, Florida 32801-3344

Attention: Laura M. Walda, Senior Associate

Email: laura.walda@lowndes-law.com

 

and:

 

Holt Ney Zatcoff & Wasserman, LLP

100 Galleria Parkway, Suite 1800

Atlanta, GA 30339

Attention: Sanford H. Zatcoff, Esq.

E-mail: szatcoff@hnzw.com

 

As to Purchaser:

Bluerock Real Estate, LLC

712 Fifth Avenue, 9th Floor

New York, New York 10019

Attention: Michael L. Konig, Esq.

    With a copy to:

Kaplan Voekler Cunningham & Frank, PLC

1401 East Cary Street

Richmond, Virginia 23219

Attention:     S. Edward Flanagan., Esquire

Telephone:    (804) 823-4023

Email: eflanagan@kv-legal.com

 

  28 

 

 

As to Escrow Agent:

First American Title Insurance Company

Six Concourse Parkway, Suite 2150

Atlanta, Georgia 30328

Attention: Deborah Goodman

Telephone: (770) 390-6510

Email: dgoodman@firstam.com

    As to Title Company:

First American Title Insurance Company

5 First American Way

Santa Ana, CA 92707

Attention: Jeff DeGood

Telephone: (803) 767-1671

Email: jdegood@firstam.com

    As to Title Agent:

Madison Title Agency, LLC

National Title Services

1125 Ocean Avenue

Lakewood, New Jersey 08701

Attention: Daniela Graca

Telephone: (732) 333-1026

Email: Daniela@madisontitle.com

 

Either party may from time to time by written notice to the other party
designate a different address for notices. Notices sent to or from an address
outside of the continental United States shall be sent only by one of the
methods specified in clauses (ii), (iii) or (iv) of this Section 13.3.

 

ARTICLE 14 ASSIGNMENT

 

Neither party shall have the right to assign this Agreement without the prior
written consent of the other, which consent may be granted or withheld in the
sole and absolute discretion of the party whose consent has been requested.
Seller hereby consents to an assignment at Closing by Purchaser of its interest
in this Agreement to one or more affiliates of Purchaser without further
evidence of such affiliate’s financial capability to consummate Closing
hereunder, provided that each such affiliate shall assume, in writing (by
execution of an assignment and assumption agreement satisfactory to Seller), all
of Purchaser’s obligations under this Agreement (including on a joint and
several basis if assigned to more than one affiliate), and Purchaser shall
remain liable for Purchaser’s obligations under this Agreement.

 

ARTICLE 15 MISCELLANEOUS

 

15.1       Entire Agreement. This Agreement embodies the entire agreement
between the parties and cannot be varied except by the written agreement of the
parties and supersedes all prior agreements and undertakings.

 

  29 

 

 

15.2       Modifications. This Agreement may not be modified except by the
written agreement of the parties.

 

15.3       Gender and Number. Words of any gender used in this Agreement will be
construed to include any other gender and words in the singular number will be
construed to include the plural, and vice versa, unless the context requires
otherwise.

 

15.4       Captions. The captions used in connection with the Articles, Sections
and Subsections of this Agreement are for convenience only and will not be
deemed to expand or limit the meaning of the language of this Agreement.

 

15.5       Successors and Assigns. This Agreement will be binding upon and inure
to the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.

 

15.6       Controlling Law. This Agreement will be construed under, governed by
and enforced in accordance with the laws of the State of Georgia (without
reference to conflicts of laws principles).

 

15.7       Exhibits. All exhibits, attachments, schedules, annexed instruments
and addenda referred to herein will be considered a part hereof for all purposes
with the same force and effect as if set forth verbatim herein.

 

15.8       No Rule of Construction. Seller and Purchaser have each been
represented by counsel in the negotiations and preparation of this Agreement;
therefore, this Agreement will be deemed to be drafted by both Seller and
Purchaser, and no rule of construction will be invoked respecting the authorship
of this Agreement.

 

15.9       Severability. In the event that any one or more of the provisions
contained in this Agreement (except the provisions relating to Seller’s
obligations to convey the Property and Purchaser’s obligation to pay the
Purchase Price, the invalidity of either of which shall cause this Agreement to
be null and void) are held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability will not affect any
other provisions hereof, and this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision had not been contained herein,
provided, however, that the parties hereto shall endeavor in good faith to
rewrite the affected provision to make it (i) valid, and (ii) consistent with
the intent of the original provision.

 

15.10     Time of Essence. Time is important to both Seller and Purchaser in the
performance of this Agreement, and both parties have agreed that TIME IS OF THE
ESSENCE with respect to any date set out in this Agreement. Unless otherwise
specified, in computing any period of time described in this Agreement, the day
of the act or event after which the designated period of time begins to run is
not to be included and the last day of the period so computed is to be included,
unless such last day is not a Business Day, in which event the period shall run
until the end of the next day which is a Business Day. The final day of any such
period shall be deemed to end at 5:00 p.m., Eastern time.

 

  30 

 

 

15.11     Business Days. “Business Day” means any day on which business is
generally transacted by banks in the State of Georgia. If the final date of any
period which is set out in any paragraph of this Agreement falls upon a day
which is not a Business Day, then, and in such event, the time of such period
will be extended to the next Business Day.

 

15.12     No Memorandum. Purchaser and Seller agree not to record this Agreement
or any memorandum hereof.

 

15.13     Press Releases. Prior to Closing, any release to the public of
information with respect to the matters set forth in this Agreement will be made
only in the form approved by Purchaser and Seller and their respective counsel,
provided, however, if Purchaser or Seller, or a direct or indirect owner of
either of them, on the advice of counsel, is legally obligated to make such
disclosure under applicable laws, including with respect to any public
reporting, any such press release by Purchaser or Seller, or a direct or
indirect owner of either of them, shall be in the form required for Purchaser or
Seller to satisfy such obligations.

 

15.14     Attorneys’ Fees and Costs. If litigation is commenced by Purchaser or
Seller against the other party in connection with this Agreement or the
Property, the party prevailing in the litigation will be entitled to collect
from the other party the expense (including reasonable fees, costs and
disbursements of attorneys, experts and other professionals and court costs)
incurred in connection with the litigation, both prior to and during any
appellate proceedings, said agreement to survive Closing and any termination of
this Agreement.

 

15.15     Counterparts and Expiration of Offer. This Agreement may be executed
in multiple counterparts which shall together constitute a single document.
However, this Agreement shall not be effective unless and until all counterpart
signatures have been obtained. An unsigned draft of this Agreement shall not be
considered an offer by either party to purchase or sell the Property. Signatures
to this Agreement transmitted by electronic means shall be valid and effective
to bind the party so signing.

 

15.16     Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER PARTY IN CONNECTION
WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE
RELATIONSHIP OF SELLER AND PURCHASER HEREUNDER, PURCHASER’S OWNERSHIP OR USE OF
THE PROPERTY, AND/OR ANY CLAIMS OF INJURY OR DAMAGE RELATED TO THE PROPERTY.

 

15.17     Confidentiality.

 

15.17.1         Except as provided otherwise in this Section 15.17, Purchaser
and Seller, for the benefit of each other, hereby agree that neither of them
will release or cause or permit to be released to the public any press notices,
publicity (oral or written) or advertising promotion relating to, or otherwise
publicly announce or disclose or cause or permit to be publicly announced or
disclosed, in any manner whatsoever, the terms, conditions or substance of this
Agreement or the transactions contemplated herein, without first obtaining the
consent of the other party hereto, which may be granted or withheld in the sole
discretion of the other party. However, each party consents to any disclosure of
this Agreement which the other party reasonably believes is required by law or
which is recommended in good faith by counsel to such other party.

 

  31 

 

 

15.17.2         It is understood that the foregoing shall not preclude any party
from discussing the substance or any relevant details of the transactions
contemplated in this Agreement on a confidential basis with any of its
attorneys, accountants, professional consultants, financial advisors, rating
agencies, or potential lenders, as the case may be, or prevent any party hereto
from complying with applicable laws, including, without limitation, governmental
regulatory, disclosure, tax and reporting requirements. Notwithstanding anything
contained in this Agreement to the contrary, at all times during the term of
this Agreement, Purchaser may disclose any of the Property Information and any
information obtained by Purchaser in connection with its investigations of the
Property (i) to Purchaser's architects, attorneys, engineers and consultants,
and to Purchaser's directors, officers, employees, lenders and prospective
lenders, tenants and prospective tenants, joint venture partners and prospective
joint venture partners and investors and prospective investors (all being
collectively referred to as the "Related Parties") and (ii) as required to
comply with reporting obligations imposed by law or undertakings to investors or
creditors in connection with the business of Purchaser or its affiliates or to
respond to a subpoena, civil investigative demand or similar process issued to
Purchaser or any of its affiliates or any of their respective representatives.
Purchaser shall take reasonable actions to ensure that any Related Parties to
whom such documents, items or information are furnished do not make the same
available or disclose the contents thereof to any other person other than as
permitted by this paragraph, and Purchaser shall be responsible for violation of
this Section 15.7 by any of Purchaser’s Related Parties.

 

15.17.3         In addition to any other remedies available to Seller and
Purchaser, Seller and Purchaser shall each have the right to seek equitable
relief, including, without limitation, injunctive relief or specific
performance, against the other party or its representatives in order to enforce
the provisions of this Section 15.17.

 

15.17.4         Notwithstanding any other provision of this Agreement, the
provisions of Section 15.17 shall survive the termination of this Agreement for
one (1) year following the Effective Date, but shall not survive Closing.

 

15.18     Jurisdiction and Service of Process. The parties hereto agree to
submit to personal jurisdiction in the State of Georgia in any action or
proceeding arising out of this Agreement and, in furtherance of such agreement,
the parties hereby agree and consent that without limiting other methods of
obtaining jurisdiction, personal jurisdiction over the parties in any such
action or proceeding may be obtained within or without the jurisdiction of any
court located in the State of Georgia and that any process or notice of motion
or other application to any such court in connection with any such action or
proceeding may be served upon the parties by certified mail to or by personal
service at the last known address of the parties, whether such address be within
or without the jurisdiction of any such court. Purchaser hereby irrevocably
designates its general counsel, Michael Konig, as its agent for service of
process in connection with any matter relating to this Agreement. The provisions
of this Section 15.18 shall survive the Closing or the termination hereof.

 

  32 

 

 

15.19     Exculpation. Purchaser agrees that it does not have and will not have
any claims or causes of action against the Seller Knowledge Individual or any
disclosed or undisclosed officer, director, employee, trustee, shareholder,
member, manager, partner, principal, parent, subsidiary or other affiliate of
Seller, or any officer, director, employee, trustee, shareholder, partner or
principal of any such parent, subsidiary or other affiliate (collectively,
“Seller's Affiliates”), arising out of or in connection with this Agreement or
the transactions contemplated hereby. Purchaser agrees to look solely to Seller
and its assets for the satisfaction of any liability or obligation arising under
this Agreement or the transactions contemplated hereby, or for the performance
of any of the covenants, warranties or other agreements contained herein, and
further agrees not to sue or otherwise seek to enforce any personal obligation
against any of Seller's Affiliates with respect to any matters arising out of or
in connection with this Agreement or the transactions contemplated hereby.
Without limiting the generality of the foregoing provisions of this Section
15.19, Purchaser hereby unconditionally and irrevocably waives any and all
claims and causes of action of any nature whatsoever it may now or hereafter
have against Seller's Affiliates, and hereby unconditionally and irrevocably
releases and discharges Seller’s Affiliates from any and all liability
whatsoever which may now or hereafter accrue in favor of Purchaser against
Seller’s Affiliates, in connection with or arising out of this Agreement or the
transactions contemplated hereby. The foregoing notwithstanding, nothing herein
is intended to prohibit Purchaser from tracing funds distributed to Seller’s
Affiliates after Closing in the event that Seller has disbursed the Purchase
Price proceeds and is, as a result thereof, insolvent or otherwise unable to
satisfy its obligations under this Agreement. The provisions of this Section
15.19 shall survive the termination of this Agreement and the Closing.

 

15.20     Tax Deferred Exchange. The parties acknowledge that it may be the
intent of each party to complete an Internal Revenue Code Section 1031 Tax
Deferred Exchange (an “Exchange”). Seller and Purchaser agree to cooperate in
the manner necessary to complete said Exchange at no additional cost or
liability to the non-exchanging party. Each party agrees to cooperate with the
other’s assignees and designees by taking any action which may be reasonably and
lawfully requested in structuring the sale of the Property as a tax deferred
exchange, provided that (i) neither party shall be required to pay any increased
costs solely as a result of so cooperating, (ii) neither party makes any
representation or warranty whatsoever that the transaction will qualify as a tax
deferred exchange, (iii) closing shall be accomplished through a qualified
intermediary; (iv) the Exchange shall not delay the time for Closing of the
transaction as herein specified, and (v) the non-exchanging party shall not be
required to take title to any other real estate. Furthermore, the Closing Date
may not be postponed solely to effectuate an Exchange.

 

  33 

 

 

15.21     Post-Closing Obligations Regarding Financial Information. Purchaser
has advised Seller that Purchaser may be required to file, in compliance with
certain laws and regulations (including, without limitation, Regulation S-X of
the Securities and Exchange Commission [“SEC”]), audited financial statements,
pro forma financial statements and other financial information related to the
Property for up to one (1) fiscal year prior to Closing and any interim period
during the fiscal year in which the Closing occurs (the “Financial
Information”). If Purchaser or its principals give notice to Seller that it is
(or they are) obligated to provide such information, following the Closing and
for a period of ninety (90) days thereafter, Seller agrees to use its
commercially reasonable efforts to cooperate with Purchaser and its
representatives and agents in the preparation of the Financial Information;
provided, however, Seller shall not be required to (i) incur any out of pocket
expenses or costs unless Purchaser reimburses Seller for the same, (ii) provide
information that was previously made available to Purchaser or (iii) make any
representations or warranties other than those contained herein. For a period of
ninety (90) days after Closing, Seller shall maintain, and after reasonable
advance written notice from Purchaser, Seller shall provide access to such books
and records of Seller and its property manager reasonably related to the
Property except as otherwise limited by this Section 15.21. Further, so long as
the persons in charge of management of the Property at the time of Closing
remain in the employ of Seller or an affiliate of Seller (including its property
manager), after reasonable written notice to Seller, it will make such persons
available for interview; provided, however, that Seller shall be allowed to have
other representatives present during any such interviews. Notwithstanding the
foregoing, Seller shall not be required to provide any information concerning
(a) Seller’s, or any of Seller's affiliates’ or partners’ (collectively with
Seller, the "Seller Financial Parties"), capital structure or debt, (b) any
Seller Financial Parties' financial analyses or projections, investment
analyses, account summaries or other documents prepared solely for any Seller
Financial Parties' internal purposes or not directly related to the operation of
the Property, (c) any Seller Financial Parties' tax returns, or (d) any Seller
Financial Parties' financial statements (other than Property-level financial
statements otherwise required pursuant to this Section 15.21). Purchaser
acknowledges and agrees that Purchaser may not use any information provided
pursuant to this Section 15.21 or the results of its review or interviews
pursuant to this Section 15.21 to pursue any claim against any Seller. As used
above, “persons in charge of management of the Property” shall be defined to
mean Jennifer Spara and Tim O’Keefe.

 

[Signature Page Follows]

 

  34 

 

 

IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as of the date first written above.

 

  SELLER:       GGT LMI CITY WALK GA, LLC,   a Delaware limited liability
company             By: LMI City Walk Investor, LLC, a Delaware limited
liability company, its Operating Member               By: Lennar Multifamily
Communities, LLC, a Delaware limited liability company, its sole member        
        By: /s/ Chris Cassidy       Name: Chris Cassidy       Its: Vice
President

 

  PURCHASER:       BLUEROCK REAL ESTATE, LLC, a Delaware limited liability
company         By: /s/ Jordan Ruddy   Name: Jordan Ruddy   Title: Authorized
Signatory

 

  35 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

ALL THAT TRACT OF LAND in Land Lot 426 of the 1st District, 2nd Section, City of
Roswell, Fulton County, Georgia, containing approximately 10.680 acres as shown
on Lot Combination Plat for Roswell Commons Group, L.P. prepared by Michael C.
Sanford, Georgia Registered Land Surveyor No. 3179 of Planners and Engineers
Collaborative, dated July 10, 2013, filed November 7, 2013, recorded in Plat
Book 368, pages 90-94, Fulton County, Georgia records.

 

TOGETHER WITH all easements appurtenant to the above described parcel as set
forth in that certain Drainage Easement Agreement dated November 14, 2013 among
Roswell Commons Group, L.P., Habitat for Humanity of North Fulton, Inc.,
Norcross Village Homeowners Association, Inc., Roswell Landings Condominium
Association, Inc. and Liberty Lofts and Townhomes Association, Inc., recorded or
to be recorded in the Fulton County, Georgia records.

 

  36 

 

 

EXHIBIT B

 

ESCROW AGREEMENT

 

_________ ___, 2016

 

FIRST AMERICAN TITLE INSURANCE COMPANY

Six Concourse Parkway, Suite 2150

Atlanta, Georgia 30328

Attention: Deborah Goodman

Telephone: (770) 390-6510

Email: dgoodman@firstam.com

 

Ladies/Gentlemen:

 

Reference is made to that certain Purchase and Sale Agreement dated of even date
herewith (the “Purchase Agreement”), between GGT LMI CITY WALK GA, LLC, a
Delaware limited liability company (“Seller”), and BLUEROCK REAL ESTATE, LLC, a
Delaware limited liability company_ (“Purchaser”). All terms used herein which
are defined in the Purchase Agreement shall have the meanings ascribed thereto
in the Purchase Agreement, unless otherwise defined herein.

 

Purchaser and Seller have agreed to select First American Title Insurance
Company to serve as “Escrow Agent” with respect to the Deposit to be made by
Purchaser pursuant to (and as defined in) the Purchase Agreement. The purpose of
this Escrow Agreement is to prescribe instructions governing the services of
Escrow Agent with respect to the Deposit.

 

Purchaser, Seller and Escrow Agent agree as follows:

 

1.          Seller and Purchaser hereby engage Escrow Agent to serve as the
escrow agent with respect to the Deposit, and Escrow Agent hereby accepts such
engagement.

 

2.          Upon receipt of the Initial Deposit and, if made, the Second
Deposit, and, if made, the Extension Deposit, from Purchaser, Escrow Agent
agrees to invest such funds in accordance with the provisions of Section 2.2.2
of the Purchase Agreement.

 

3.          Escrow Agent shall disburse the Deposit and all interest earned
thereon in accordance with the terms and conditions of the Purchase Agreement.

 

4.          In the event of any dispute between Purchaser and Seller regarding
the disbursement or return, as the case may be, of the Deposit, or in the event
that Escrow Agent shall receive conflicting demands or instructions with respect
thereto, Escrow Agent shall withhold such disbursement or return, as the case
may be, until such dispute is resolved; provided, however, that prior to the
expiration of the Study Period Purchaser shall be entitled to the distribution
of the Deposit for any reason and Seller shall not be entitled to dispute same.
Alternatively, Escrow Agent shall be entitled to deposit the Deposit into a
court of general jurisdiction in Fulton County, Georgia, and to interplead
Purchaser and Seller in connection therewith. Purchaser and Seller hereby
consent to the jurisdiction of such court in connection with any such dispute.

 

  37 

 

 

5.          Escrow Agent shall be entitled to reasonable compensation (not to
exceed $1,000 in the aggregate) for its services pursuant to this Escrow
Agreement, such compensation to be paid one-half by Seller and one-half by
Purchaser.

 

6.          Escrow Agent shall not be liable for any damage, liability or loss
arising out of or in connection with the services rendered by Escrow Agent
pursuant to the Purchase Agreement or this Escrow Agreement, except for any
damage, liability or loss resulting from the willful or negligent conduct of the
Escrow Agent or any of its officers or employees.

 

7.          All notices, demands and requests required or permitted to be given
under this Escrow Agreement must be in writing, addressed to the parties at
their respective addresses set forth below, and must be delivered (i) by hand
delivery, (ii) by nationally recognized overnight courier service, marked for
delivery on the next business day, (iii) by United States certified mail, return
receipt requested, postage prepaid or (iv) by email transmission, provided in
the case of any email notice the party providing such notice shall, on the same
day, deposit the notice with FedEx or a similar nationally recognized overnight
courier service, for next day delivery. Notices shall be effective upon receipt.
The initial addresses of the parties shall be as set forth in the Purchase
Agreement. Any party may designate a change of address by written notice to the
other parties in accordance with the provisions set forth above, which notice
shall be given at least two (2) Business Days before such change of address is
to become effective. Notices may be delivered by counsel to a party on behalf of
such party. Notices sent to or from an address outside of the continental United
States shall be sent only by one of the methods specified in clauses (i), (ii)
or (iii) of this Paragraph 7.

 

8.          The instructions contained herein may not be modified, amended or
altered in any way except by a writing (which may be in counterpart copies)
signed by both Seller and Purchaser and acknowledged by Escrow Agent.

 

9.          Purchaser and Seller reserve the right, at any time and from time to
time, to substitute a new escrow agent in place of Escrow Agent.

 

10.        This Escrow Agreement is intended solely to supplement and implement
the provisions of the Purchase Agreement and is not intended to modify, amend or
vary any of the rights or obligations of Purchaser or Seller under the Purchase
Agreement.

 

[Signatures contained on following page.]

 

  38 

 

 

Please confirm your acceptance of the terms and conditions of this Escrow
Agreement by signing and dating three (3) copies hereof at the place indicated
below.

 

  Sincerely,       SELLER:       GGT LMI CITY WALK GA, LLC,   a Delaware limited
liability company             By: LMI City Walk Investor, LLC, a Delaware
limited liability company, its Operating Member               By: Lennar
Multifamily Communities, LLC, a Delaware limited liability company, its sole
member                 By:         Name:         Its:  

 

  PURCHASER:       BLUEROCK REAL ESTATE, LLC, a Delaware limited liability
company         By:     Name:     Title:           ESCROW AGENT:       FIRST
AMERICAN TITLE INSURANCE COMPANY         By:     Name:     Title:  

 

  39 

 

 

EXHIBIT C

 

After recording, please return to:

 

Form of Limited Warranty Deed

 

LIMITED WARRANTY DEED

 

THIS INDENTURE (“Deed”) is made effective as of _____________, 2016 by and
between GGT LMI CITY WALK GA, LLC, a Delaware limited liability company, as
GRANTOR (the “Grantor”) and BLUEROCK REAL ESTATE, LLC, a Delaware limited
liability company, as GRANTEE (the “Grantee”).

 

WITNESSETH:

 

That, for and in consideration of Ten and No/100 Dollars ($10.00) and other good
and valuable consideration in hand paid at and before the sealing and delivery
of these presents, the receipt and sufficiency of which are hereby acknowledged,
subject to the reservations, terms, conditions, and provisions set forth below,
Grantor has granted, bargained, sold, aliened, conveyed and confirmed, and by
these presents does hereby grant, bargain, sell, alien, convey and confirm unto
the said Grantee the following described real property (the “Property”):

 

See Exhibit A attached.

 

TO HAVE AND TO HOLD the said tract or parcel of land, with all and singular the
rights, members and appurtenances thereof, to the only proper use, benefit and
behoof of the said Grantee forever in FEE SIMPLE; subject, however, to the
matters set forth on Exhibit B attached hereto and incorporated herein by this
reference (the “Permitted Exceptions”).

 

AND THE GRANTOR, subject to and except for the terms and reservations set forth
below and the Permitted Exceptions, will warrant and forever defend the right,
title, and interest to the Property unto the Grantee against the claims of the
Grantor and all others claiming by, through or under the Grantor.

 

By acceptance of this Deed, Grantee specifically consents to the terms set forth
on Exhibit C attached hereto and incorporated herein by this reference, which
covenants and conditions shall run with the land and title to the Property
conveyed hereby. Grantee’s agreement to restrict the Property, as set forth on
Exhibit C is a material part of the bargained for consideration in connection
with the conveyance of the Property to Grantee and but for Grantee’s agreement
to restrict the use of the Property as set forth on Exhibit C Grantor would not
have conveyed the Property to Grantee.

 

  40 

 

 

IN WITNESS WHEREOF, the Grantor has caused this instrument to be signed and its
seal affixed by its member(s), manager(s) or corporate officer(s) duly
authorized and acting on its behalf on the date first above written.

 

    GRANTOR:       Signed, sealed and delivered this _____ day of
___________________, 2016 in the presence of:   GGT LMI CITY WALK, LLC, a
Delaware limited liability company           By:  LMI City Walk Investor, LLC, a
 Delaware limited liability company, its Operating Member Unofficial Witness    
          By:  Lennar Multifamily Communities, LLC, a Delaware limited liability
company, its sole member Notary Public  My Commission Expires: _____          
(Notary Seal)                   By:       Name:       Its:  

 

  41 

 

 

EXHIBIT A

 

DESCRIPTION OF PROPERTY

 

ALL THAT TRACT OF LAND in Land Lot 426 of the 1st District, 2nd Section, City of
Roswell, Fulton County, Georgia, containing approximately 10.680 acres as shown
on Lot Combination Plat for Roswell Commons Group, L.P. prepared by Michael C.
Sanford, Georgia Registered Land Surveyor No. 3179 of Planners and Engineers
Collaborative, dated July 10, 2013, filed November 7, 2013, recorded in Plat
Book 368, pages 90-94, Fulton County, Georgia records.

 

TOGETHER WITH all easements appurtenant to the above described parcel as set
forth in that certain Drainage Easement Agreement dated November 14, 2013 among
Roswell Commons Group, L.P., Habitat for Humanity of North Fulton, Inc.,
Norcross Village Homeowners Association, Inc., Roswell Landings Condominium
Association, Inc. and Liberty Lofts and Townhomes Association, Inc., recorded or
to be recorded in the Fulton County, Georgia records.

 

  42 

 

 

EXHIBIT B

 

PERMITTED EXCEPTIONS

 

  43 

 

 

EXHIBIT C

 

TO LIMITED WARRANTY DEED

 

RESTRICTIONS AGAINST CONDOMINIUM CONVERSION

 

The Property shall hereafter be held, transferred, sold, leased and encumbered,
conveyed, and occupied, subject to the covenants, conditions, and restrictions
set forth in numbered paragraphs 1 through 8 immediately following
(collectively, the "Restrictive Covenants"), each of which is for, and shall
inure to the benefit of the Benefited Persons:

 

1.          From and after the date hereof through and including March 29, 2016:
(a) no Condominium shall be created covering the Property, (b) no Condominium
Conversion shall be affected or implemented, nor shall a Condominium Project be
created, with regard to the units within the Property, and (c) no Condominium
Plat, Condominium Instruments or Declaration shall be filed affecting the
Property. After March 29, 2026 these Restrictive Covenants shall automatically
terminate and be null and void without any action being required by Grantor or
any other Benefited Person.

 

2.          In the event of the violation or breach of any of the Restrictive
Covenants, each Benefited Person shall have the right to prosecute a proceeding
at law or in equity against the party or parties who have violated or are
attempting to violate any of the Restrictive Covenants, to enjoin or prevent
them from doing so, to cause such violation to be remedied, including without
limitation, recovery of court costs and attorney fees in enforcing the
Restrictive Covenants. Without limiting the foregoing, any party or parties who
now or hereafter owns or acquires fee title in or to any portion of the Property
shall, and does hereby, to the fullest extent permitted by law, indemnify,
defend and hold each Benefited Person harmless from and against any and all
liabilities, damages, losses, claims, causes of action, suits, demands, charges,
complaints, costs and expenses (including, without limitation, attorneys' fees
and costs of litigation), which any of the Benefited Persons may suffer, incur
or be obligated to perform arising out of such party’s or parties’ breach or
failure to strictly comply with the Restrictive Covenants, including, without
limitation, all liabilities, damages, losses, claims, causes of action, suits,
demands, charges, complaints, costs and expenses arising or accruing as a result
of any claims by subsequent owners of any portion of the Property (including
owners of condominium units or owners of a cooperative, as the case may be)
relating to (a) the development, design and construction of the Property and any
defects, breaches of contract, errors, omissions, or negligence in connection
therewith, or (b) any omissions, misrepresentations or misstatements in any
conversion, condominium or cooperative documents, or (c) any other liabilities
that the Benefited Persons could be responsible for under applicable local law
as a result of a Condominium Conversion. The foregoing notwithstanding, no owner
of the Property shall be liable for the breach of the Restrictive Covenants
which occurs prior to or after such owner’s period of ownership of the Property
and any owner’s liability under the Restrictive Covenants shall be expressly
released upon the conveyance of the Property by such owner for any breach of the
Restrictive Covenants which occur following such conveyance. All remedies
provided herein or at law or in equity shall be cumulative and not exclusive of
any other remedy at law or in equity.

 

  44 

 

 

3.          The Restrictive Covenants are appurtenant to and run with the
Property, and shall be binding and enforceable against all parties having any
right, title or interest in the Property, and their respective heirs, successors
and assigns, and shall inure to the benefit of each Benefited Person.

 

4.          Failure on the part of any Benefited Person to complain of any act
or failure to act to enforce the Restrictive Covenants irrespective of how long
such failure continues shall not constitute a waiver by any of the Benefited
Persons of the right to strictly enforce any violation of the Restrictive
Covenants. Notwithstanding any provision hereof to the contrary, Grantor, in its
sole discretion, may elect to waive or terminate any or all of the Restrictive
Covenants; provided, however, that, no such waiver or termination shall be
effective unless the same is set forth in a writing executed by Grantor and such
writing is filed with the County Clerk of the Superior Court for the county in
which the Property is located.

 

5.          If any term, covenant, condition or provision of the Restrictive
Covenants, or the application thereof to any person, entity or circumstance,
shall ever be held to be invalid or unenforceable, then in each such event the
remainder of the Restrictive Covenants or the application of such term,
covenant, condition or provision to any other person or any other circumstance
(other than those as to which it shall be invalid or unenforceable) shall not be
thereby affected, and each term, covenant, condition and provision hereof shall
remain valid and enforceable to the fullest extent permitted by law.

 

6.          Notwithstanding anything to contrary contained herein, no expiration
of the Restrictive Covenants and no earlier termination of the Restrictive
Covenants shall be deemed to waive or release any party from any prior breach of
the Restrictive Covenants.

 

7.          Notwithstanding anything to the contrary contained herein, a
mortgagee (a "Mortgagee") under any mortgage or a trustee or beneficiary under
any deed of trust or deed to secure debt (a “Mortgage”), (i) shall not be liable
for any breach of, or failure to strictly comply with, the provisions hereof by
any prior owner (including its borrower) or any subsequent owner of the Property
whether the same accrue prior to, during or after the term of the Mortgage and
(ii) shall have no obligation to indemnify, defend and hold harmless any
Benefited Person with respect to any breach of, or failure to strictly comply
with, the provisions hereof by any prior owner (including its borrower) or any
subsequent owner of the Property; provided, however, if Mortgagee obtains fee
title to the Property, by foreclosure or otherwise, the Restrictive Covenants
shall apply to the Mortgagee as an owner, and the Mortgagee shall be thereafter
responsible, during the period of its ownership, as an owner under these
Restrictive Covenants, including with respect to any actions or omissions of
such party in violation of the Restrictive Covenants.

 

8.          As used in this Deed, the following terms shall have the following
meanings:

 

(a)          "Benefited Person" means all of the following: (i) Grantor, (ii)
any constituent entity or affiliate of Grantor and any partner, member,
shareholder, officer, or director of any such constituent entity or affiliate of
Grantor, and (iii) any other person or entity who has been designated as a
"Benefited Person", in a writing executed and delivered after the date hereof by
either Grantor (or any successor or assign of Grantor) and filed for record with
the County Clerk of the Superior Court for the county in which the Property is
located.

 

  45 

 

 

(b)          "Condominium" means a condominium as defined under O.C.G.A. Section
44-3-71(7) of the Georgia Condominium Act, or any similar statute or any similar
statute or law which defines a condominium.

 

(c)          "Condominium Conversion" means the filing or recording with the
applicable county clerk or county recorder, or other applicable state, municipal
or local governmental entity or agency, of any document providing for the
conversion of the Property to a Condominium Project.

 

(d)          "Condominium Plan" means a condominium plan or declaration filed in
connection with the Condominium Act, or any similar statute or law which defines
a condominium plan.

 

(e)          "Condominium Plat" means a condominium plat filed in connection
with the Condominium Act, or any similar statute or law which defines a
condominium plat.

 

(f)          "Condominium Project" means any project all or a portion of which
has located thereon a Condominium or a Condominium Conversion.

 

(g)          “Condominium Instruments” means any Declaration, Condominium Plan,
Condominium Plat or other instrument filed pursuant to the Condominium Act, as
defined in O.C.G.A. § 44-3-71(8), or any similar statute or law which defines
such instruments.

 

(h)          “Declaration” means a recordable instrument containing the matters
required under O.C.G.A. § 44-3-77 and any lawful amendments thereto.

 

  46 

 

 

EXHIBIT D

 

FORM OF BILL OF SALE

 

BILL OF SALE

 

KNOW ALL PERSONS BY THESE PRESENTS THAT:

 

GGT LMI CITY WALK GA, LLC, a Delaware limited liability company (hereinafter
referred to as “Seller”), for ten dollars ($10.00) and other good and valuable
consideration paid to it by BLUEROCK REAL ESTATE, LLC, a Delaware limited
liability company (hereinafter referred to as “Purchaser”), the receipt and
sufficiency of which are hereby acknowledged, does hereby grant, bargain, sell,
assign, transfer, and deliver unto Purchaser, its successors and assigns, all of
the goods, mechanical systems, fixtures, machinery, equipment (including
computer equipment), furnishings, furniture, merchandise, chattels, tools,
materials, supplies, effects, site plans, surveys, plans and specifications,
manuals and instruction materials, marketing materials, floor plan depictions,
pylons, signs and other personal property (collectively, the “Personal
Property”), owned by Seller and relating to the real property that Seller is
conveying to Purchaser concurrently herewith, which real property located at
3000 Forrest Walk, Roswell, Fulton County, Georgia (the “Real Property”), is
more particularly described in Exhibit A attached hereto.

 

1)          Seller warrants that Seller is the owner of unencumbered (except for
any ad valorem taxes not due and payable) title to the Personal Property.

 

2)          This Bill of Sale shall be binding upon Seller and its successors
and assigns, and inure to the benefit of Purchaser and its successors and
assigns, and shall be governed by and construed in accordance with the laws of
the State of Georgia (without reference to conflicts of laws principles).

 

3)          Notwithstanding anything appearing to the contrary in this Bill of
Sale, no direct or indirect partner, member or shareholder of Seller (or any
officer, director, agent, member, manager, personal representative, trustee or
employee of any such direct or indirect partner, member or shareholder) shall be
personally liable for the performance of the obligations of, or in respect of
any claims against, Seller arising under this Bill of Sale. No personal judgment
shall be sought or obtained against any of the foregoing in connection with this
Bill of Sale.

 

[Signature Page Follows]

 

  47 

 

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed on its
behalf as of ____________________, ________.

 

  SELLER:       GGT LMI CITY WALK GA, LLC,   a Delaware limited liability
company             By: LMI City Walk Investor, LLC, a Delaware limited
liability company, its Operating Member               By: Lennar Multifamily
Communities, LLC, a Delaware limited liability company, its sole member        
        By:         Name:         Its:  

 

  48 

 

 

EXHIBIT A

 

REAL PROPERTY DESCRIPTION

 

ALL THAT TRACT OF LAND in Land Lot 426 of the 1st District, 2nd Section, City of
Roswell, Fulton County, Georgia, containing approximately 10.680 acres as shown
on Lot Combination Plat for Roswell Commons Group, L.P. prepared by Michael C.
Sanford, Georgia Registered Land Surveyor No. 3179 of Planners and Engineers
Collaborative, dated July 10, 2013, filed November 7, 2013, recorded in Plat
Book 368, pages 90-94, Fulton County, Georgia records.

 

TOGETHER WITH all easements appurtenant to the above described parcel as set
forth in that certain Drainage Easement Agreement dated November 14, 2013 among
Roswell Commons Group, L.P., Habitat for Humanity of North Fulton, Inc.,
Norcross Village Homeowners Association, Inc., Roswell Landings Condominium
Association, Inc. and Liberty Lofts and Townhomes Association, Inc., recorded or
to be recorded in the Fulton County, Georgia records.

 

  49 

 

 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement") is made and entered
into as of _______________, ________, by and between GGT LMI CITY WALK GA, LLC,
a Delaware limited liability company (“Assignor”), and BLUEROCK REAL ESTATE,
LLC, a Delaware limited liability company (“Assignee”).

 

RECITALS:

 

This Agreement is made with reference to the following facts:

 

A.           Concurrently herewith, pursuant to that certain Purchase and Sale
Agreement dated as of September __, 2016 (the “Purchase Agreement”), Assignor is
conveying to Assignee all of Assignor's right, title, interest and estate in and
to certain real property located at 3000 Forrest Walk, Roswell, Fulton County,
Georgia 30075, as more particularly described in Exhibit A attached hereto and
made a part hereof, and the improvements located thereon (collectively, the
“Property”).

 

B.           Assignor desires to sell, assign, convey, transfer, set over and
deliver to Assignee, and Assignee desires to accept and obtain, all of
Assignor’s right, title and interest in and to the following: (i) the tenant
leases and licenses (collectively, the “Leases and Licenses”) and security
deposits and other deposits described in Exhibit B attached hereto and made a
part hereof (collectively, the “Security Deposits”); (ii) the contracts
described in Exhibit C attached hereto and made a part hereof (collectively, the
“Contracts”); (iii) all certificates of occupancy, licenses, consents,
authorizations, variances or waivers, permits, entitlements, approvals,
guarantees, bonds, claims and rights running to or assigned to Assignor in
connection with the ownership, construction, maintenance, operation or repair of
the Property, to the extent the same are assignable (collectively, the
“Permits”); (iv)  all names, tradenames, street numbers, telephone numbers,
e-mail addresses, marks, other symbols, websites or URL’s used solely in
connection with the Property and general intangibles used in connection with the
Property and (v) and any assignable manufacturer warranties still in existence,
as set forth in Schedule 1.10 of the Purchase Agreement (collectively, the
“Intangibles”), subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor does hereby SELL, ASSIGN, CONVEY, TRANSFER, SET OVER and
DELIVER unto Assignee all of Assignor’s right, title and interest in and to the
Leases and Licenses, the Security Deposits, the Contracts, the Permits and the
Intangibles.

 

1.          Assignee assumes and agrees to perform all of the covenants,
agreements and obligations of Assignor under the Leases and Licenses and the
Contracts first arising or accruing from and after the date of this Agreement.
Assignee hereby agrees to indemnify, hold harmless and defend Assignor from and
against any and all obligations, liabilities, costs and claims (including
reasonable attorneys’ fees) suffered or incurred by Assignor on account of
Assignee’s failure to perform the covenants and obligations assumed by Assignee
under this paragraph.

 

  50 

 

 

2.          Assignor hereby agrees to indemnify, hold harmless and defend
Assignee from and against any and all obligations, liabilities, costs and claims
(including reasonable attorneys’ fees) suffered or incurred by Assignee on
account of Assignor’s failure to perform any covenants and obligations under the
Leases and Licenses and the Contracts arising or accruing prior to the date of
this Agreement. The foregoing indemnification obligation shall remain operative
and shall survive the delivery of this Agreement only with respect to claims
made in writing not later than six (6) months after the date hereof.

 

3.          The parties hereto agree to execute such further documents and
agreements as may be necessary or appropriate to effectuate the purposes of this
Agreement.

 

4.          This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors, assigns and legal
representatives. This Agreement shall be governed by and construed in accordance
with the laws of the State of Georgia (without reference to conflicts of laws
principles). This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

5.          Notwithstanding anything appearing to the contrary in this
Agreement, no direct or indirect partner, member or shareholder of Assignor (or
any officer, director, agent, member, manager, personal representative, trustee
or employee of any such direct or indirect partner, member or shareholder) shall
be personally liable for the performance of the obligations of, or in respect of
any claims against, Assignor arising under this Agreement. No personal judgment
shall be sought or obtained against any of the foregoing in connection with this
Agreement.

 

[Signature Page Follows]

 

  51 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written.

 

  ASSIGNOR:       GGT LMI CITY WALK GA, LLC,   a Delaware limited liability
company             By: LMI City Walk Investor, LLC, a Delaware limited
liability company, its Operating Member               By: Lennar Multifamily
Communities, LLC, a Delaware limited liability company, its sole member        
        By:         Name:         Its:  

 

  ASSIGNEE:       BLUEROCK REAL ESTATE, LLC, a Delaware limited liability
company         By:     Name:     Title:  

 

  52 

 

 

EXHIBIT A

 

Real Property Description

 

ALL THAT TRACT OF LAND in Land Lot 426 of the 1st District, 2nd Section, City of
Roswell, Fulton County, Georgia, containing approximately 10.680 acres as shown
on Lot Combination Plat for Roswell Commons Group, L.P. prepared by Michael C.
Sanford, Georgia Registered Land Surveyor No. 3179 of Planners and Engineers
Collaborative, dated July 10, 2013, filed November 7, 2013, recorded in Plat
Book 368, pages 90-94, Fulton County, Georgia records.

 

TOGETHER WITH all easements appurtenant to the above described parcel as set
forth in that certain Drainage Easement Agreement dated November 14, 2013 among
Roswell Commons Group, L.P., Habitat for Humanity of North Fulton, Inc.,
Norcross Village Homeowners Association, Inc., Roswell Landings Condominium
Association, Inc. and Liberty Lofts and Townhomes Association. Inc., recorded or
to be recorded in the Fulton County, Georgia records.

 

  53 

 

 

EXHIBIT B

 

Leases, Licenses and Security Deposits

 

[TO BE ATTACHED HERETO]

 

  54 

 

 

EXHIBIT C

 

Contracts

 

[TO BE ATTACHED HERETO]

 

  55 

 

 

EXHIBIT F

 

FORM OF TENANT NOTIFICATION LETTER

 

________________, ______

 

           

 

Re:__________________________________________ (the “Project”)

 

Dear Sir or Madam:

 

Notice is hereby given that effective ____________, ______, GGT LMI CITY WALK
GA, LLC, as owner of the Project, has sold the Project to __________________.
All future rental payments should be sent as follows:

 

Make checks payable to:               Mail payment to:                          
      Attention:       Telephone:       Telecopy:    

 

All questions relative to your lease should also be directed to the above
address or phone number.

 

  56 

 

 

  Very truly yours,       GGT LMI CITY WALK GA, LLC,   a Delaware limited
liability company             By: LMI City Walk Investor, LLC, a Delaware
limited liability company, its Operating Member               By: Lennar
Multifamily Communities, LLC, a Delaware limited liability company, its sole
member                 By:         Name:         Its:  

 

  57 

 

 

Exhibit G

 

FORM OF Owner’s Affidavit

 

OWNER’S AFFIDAVIT

 

STATE OF GEORGIA

 

COUNTY OF _________

 

Personally appeared before me the undersigned officer, Christopher Cassidy
("Deponent") who, being duly sworn according to law, deposes and says on oath to
the best of his knowledge, as follows:

 

1.          That Deponent is presently a Vice President of Lennar Multifamily
Communities, LLC, a Delaware limited liability company, the sole member of LMI
City Walk Investor, LLC, a Delaware limited liability company, the Operating
Member of GGT LMI CITY WALK GA, LLC, a Delaware limited liability company (the
"Owner"), and as such, has personal knowledge of the facts sworn to in this
Affidavit.

 

2.          That the Owner is the owner of certain real estate (the "Property"),
a description of which is attached hereto as Exhibit A and made a part hereof.

 

3.          That the Owner is in open, exclusive, notorious, continuous, adverse
and peaceable possession of the Property and that, during the period of the
Owner's ownership of the Property, the title thereto has never been disputed,
questioned or rejected or title insurance thereon refused, and Deponent knows of
no one claiming any adverse interest in the Property whatsoever.

 

4.          That the Owner is in full force and effect and no proceeding is
pending for its dissolution or annulment. All licenses and franchise taxes due
and payable by Owner have been paid in full. All required approvals and consents
from the members of the Owner, LMI City Walk Investor, LLC and Lennar
Multifamily Communities, LLC, in connection with the acquisition and financing
of the Property have been obtained and are in full force and effect.

 

5.          That there is no outstanding indebtedness incurred by the Owner for
equipment, appliances or other fixtures attached to the Property.

 

6.          That there are no disputes concerning the location of the lines and
corners of the Property.

 

  58 

 

 

7.          That no improvements or repairs have been made to the Property by or
at the instance of the Owner during the one-hundred (100) days immediately
preceding the date hereof and there are no outstanding bills incurred by or at
the instance of the Owner for labor and materials used in making improvements or
repairs on the Property or for services of architects, surveyors or engineers;
or if any such work, improvements or repairs have been made by or at the
instance of the Owner within the last one-hundred (100) days, the work,
improvements and repairs are complete and there are no unpaid bills of any
nature incurred by or at the instance of the Owner either for services of any
architect, engineer or surveyor or for labor or materials for any recent
improvements that may have been placed upon the Property in either the
construction or repair of any improvements thereon.

 

8.          That there are no pending suits, judgments, bankruptcies,
executions, liens for past due taxes, assessments or leases that could in any
way affect the title to the Property, or constitute a lien thereon, except as
set forth on Exhibit B attached hereto and made a part hereof, and the Owner is
not surety on the bond of any county official or any other bond that through
default of the principal therein a lien could be created superior to any
conveyance executed by the Owner.

 

9.          That there are no liens for past due taxes of any nature or any
unpaid assessments for paving, sidewalks, curbing, sewer or any other street
improvements of any kind against the Property or the Owner.

 

10.        That no real estate broker's services have been engaged by Owner,
except for Jones Lang LaSalle, in connection with the management, sale,
purchase, lease, option or other conveyance of any interest in the Property, no
notice of lien for any such services has been received by the Owner and the
commission due and payable to Jones Lang LaSalle shall be paid at Closing.

 

This affidavit is made to induce Purchaser to purchase the Property, the
attorney certifying title to so certify and First American Title Insurance
Company to issue owner's and mortgagee's title insurance policies with respect
to the Property.

 

  __________________________________(SEAL)   Christopher Cassidy

 

Sworn to and subscribed

before me this ___ day of _____________, 2016.

 

    Notary Public       (NOTARY SEAL)  

 

  59 

 

 

EXHIBIT A

 

TO OWNER’S AFFIDAVIT

 

ALL THAT TRACT OF LAND in Land Lot 426 of the 1st District, 2nd Section, City of
Roswell, Fulton County, Georgia, containing approximately 10.680 acres as shown
on Lot Combination Plat for Roswell Commons Group, L.P. prepared by Michael C.
Sanford, Georgia Registered Land Surveyor No. 3179 of Planners and Engineers
Collaborative, dated July 10, 2013, filed November 7, 2013, recorded in Plat
Book 368, pages 90-94, Fulton County, Georgia records.

 

TOGETHER WITH all easements appurtenant to the above described parcel as set
forth in that certain Drainage Easement Agreement dated November 14, 2013 among
Roswell Commons Group, L.P., Habitat for Humanity of North Fulton, Inc.,
Norcross Village Homeowners Association, Inc., Roswell Landings Condominium
Association, Inc. and Liberty Lofts and Townhomes Association, Inc., recorded or
to be recorded in the Fulton County, Georgia records.

 

  60 

 

 

EXHIBIT B

 

TO OWNER’S AFFIDAVIT

 

  61 

 

 

SCHEDULE 1.4

 

RENT ROLL

 

  Schedule 1.4 - 1 

 

 

SCHEDULE 1.5

 

LICENSES

 

None.

 

  Schedule 1.5 

 

 

SCHEDULE 1.8

 

CONTRACTS

 

Optical Communities – Bulk Internet/Cable

Waste Management – Roll-Off Dumpster

Valet Waste – Door to Door Valet Trash Service

Olive Branch Pest Control – Pest Control

Cornerstone Security Services – Fire Alarm Monitoring

American Utilities Management – Water/Sewer/Electric third party management

CARES – Onsite Resident Events Team

KingsIII – Emergency Pool Phone

KeyTrak – Electronic Key Safe/Storage

SunBelt Pools – Pool Service Contract

Apartment Guide – Online Media

Apartment List – Online Media

Apartment Finder/Apartments.com – Online Media

ForRent – Online Media

Engrain Touch Screen – Lobby Touch Screen for prospects

Property Solutions – Online Pay Per Click

 

  Schedule 1.8 

 

 

SCHEDULE 1.10

 

WARRANTIES

 



 

Manufacturers Warranties



 

 

        BLDG 100   BLDG 200   BLDG 300   BLDG 400   BLDG 500   BLDG 600     CO
or
Substantial
Completion
Date   9/29/2015   6/12/2015   4/1/2015   7/20/2015   8/25/2015   7/23/2015
Misc.    Window Blinds   Expiration Date   9/29/2017   6/12/2017   4/1/2017  
7/20/2017   8/25/2017   7/23/2017

 

  Schedule 1.10 

 

 

SCHEDULE 4.1

 

PROPERTY INFORMATION

 

 Schedule 4.1 -1 

 

 



  Carroll Management Group Page 1

 



  Submitted   Due Diligence Checklist           Property Level Items         1  
  Monthly bank statements for previous 12 months 2     Current year property
budget 3     Occupancy reports (Historical for past 3 years) 4     Delinquency
reports 5     Concession Matrix 6     P&Ls for the last 3 years 7     Cash T12 8
    Current year capital improvements budget and contractor information 9    
Historical capital expenditures 10     Accounts Receivable Aging Report for last
12 months 11     5 yr projection of CapEx from Seller & Carroll 12     Market
Rents / Unit Mix 13     High Resolution Floor Plans 14     Copy of lease and all
addendums 15     Current resident screening information 16     Current Lease
Procedures (Rental rate structure/fee structure and rental qualification) 17    
Current Rent Roll- Excel 18     Current Market Survey 19     Security Deposit
Report 20     Unit Availability Report (vacants, notices, leased, etc) 21    
Unit Statistic Report (unit types, breakdown, square footage, etc) 22     GPR
Report (Market Rent/Net Effective Rent) 23     Report for additional "rentable
items” (garages, storage, washer/dryer, etc) 24     Report for an Non-Revenue
units (models, employee units, etc) 25     GL of Bad Debt 26     Lease
Expirations for next 12 months 27     Traffic sources for last 12 months 28    
Current employee salaries, including rent discounts, and health benefits      
Third Party Reports         29     Existing Survey of property 30     Existing
PCA and Phase I 31     Asbestos report 32     O&M Plan 33     Title 34     Crime
statistics Report and Courtesy Patrol logs for the past 4 months 35     Mold and
Termite reports and bond           Other Property Items         36     All
property level maintenance and service contracts 37     Summary of Contracts 38
    Insurance loss runs 39     Insurance certificates 40     Elevation Certs 41
    Copy of Business License posted in office. 42     Copy of all applicable
permits 43     Utility account information 44     Utility Billing Contact (ex:
NWP, Conservice, etc.) 45     Copies of 6 months worth of all utility bills
(Water, Electric, Trash, Gas) 46     IT Contact and Completion of IT Checklist)
47     Copy of most recent phone bill with stub attached 48     Phone mapping 49
    Certificates of occupancy 50     Complete set of plans and specs - CD is
acceptable. 51     Copy of "As Builts" 52     INTENTIONALLY OMITTED 53     Tax
bills from the last 3 years

 



 Schedule 4.1 -2 

 

 



  Carroll Management Group Page 2

 



54     Personal, community property inventory (sometimes schedule A from
personal property tax docs are used) 55     Fire, sprinkler, extinguishers
inspection Report 56     Work order history over last 12 months 57     Copies of
all warranties in-place 58     INTENTIONALLY OMITTED 59     Maintenance Shop
Inventory 50     INTENTIONALLY OMITTED 61     Irrigation Report 62     Pool
Permit, who is certified operator?

 

 Schedule 4.1 -3 

 

 

SCHEDULE 6.1.3

 

LITIGATION

None.

 

  Schedule 6.1.3

 

 

SCHEDULE 6.1.8

 

VIOLATIONS OF LAW

 

None.

 

  Schedule 6.1.8

 